 



Exhibit 10.1
EXECUTION COPY
 
PURCHASE AGREEMENT
dated as of February 11, 2008
among
MONEYGRAM INTERNATIONAL, INC.
and
THE SEVERAL INVESTORS PARTY HERETO
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Recitals
    1  
 
       
ARTICLE I
       
 
       
Purchase; Closings
       
 
       
1.1 Purchase
    2  
1.2 Closing
    4  
1.3 Exchange of Temporary Security Units
    10  
 
       
ARTICLE II
       
 
       
Representations and Warranties
       
 
       
2.1 Disclosure
    12  
2.2 Representations and Warranties of the Company
    14  
(a) Organization and Authority
    14  
(b) Company’s Subsidiaries
    14  
(c) Capitalization
    15  
(d) Authorization; No Default
    16  
(e) SEC Documents
    17  
(f) Taxes
    18  
(g) Ordinary Course
    19  
(h) Commitments and Contracts
    19  
(i) Litigation and Other Proceedings
    20  
(j) Insurance
    20  
(k) Compliance with Laws
    20  
(l) Benefit Plans
    21  
(m) Environmental Liability
    23  
(n) Intellectual Property
    24  
(o) Anti-takeover Provisions Not Applicable
    25  
(p) Board Approvals
    25  
(q) Brokers and Finders
    25  
(r) Exemption from Registration
    26  
(s) Opinion of Financial Advisor
    26  
(t) No Other Representations or Warranties
    26  
2.3 Representations and Warranties of the Investor
    26  
(a) Organization and Authority
    26  
(b) Authorization
    26  
(c) Purchase for Investment
    27  
(d) Financial Capability
    28  
(e) Brokers and Finders
    28  
(f) No Exclusivity
    28  

 



--------------------------------------------------------------------------------



 



              Page  
(g) No Other Representations or Warranties
    28  
 
       
ARTICLE III
       
 
       
Covenants
       
 
       
3.1 Filings; Other Actions
    28  
3.2 Access, Information and Confidentiality
    31  
3.3 Certain Additional Covenants of the Company
    32  
 
       
ARTICLE IV
       
 
       
Additional Agreements
       
 
       
4.1 Governance Matters
    34  
4.2 Legend
    38  
4.3 Reservation for Issuance
    38  
4.4 Lost, Stolen or Destroyed Certificates
    39  
4.5 Restrictions on Transfers
    39  
(a) Transfer of Temporary Security Units
    39  
(b) Transfer of the Series B Preferred Stock and the Series B-1 Preferred Stock
    39  
4.6 Withholding
    40  
4.7 Anti-Dilution Rights
    40  
(a) Sale of New Stock
    41  
(b) Notice
    41  
(c) Purchase Mechanism
    42  
(d) Failure of Purchase
    43  
4.8 Indemnity
    44  
4.9 Go-Shop Period
    46  
4.10 Share Listing
    48  
4.11 Filing of Certificates of Designation
    48  
4.12 Public Announcements
    48  
4.13 Right to Use Trademarks
    48  
 
       
ARTICLE V
       
 
       
Termination
       
 
       
5.1 Termination
    49  
5.2 Termination Fee
    49  
5.3 Expenses
    50  
5.4 Effects of Termination
    50  
 
       
ARTICLE V
       
 
       
Miscellaneous
       
 
       
6.1 Survival of Representations, Warranties, Agreements, Etc.
    51  

 



--------------------------------------------------------------------------------



 



              Page  
6.2 Amendment
    51  
6.3 Waiver
    51  
6.4 Counterparts and Facsimile
    51  
6.5 Governing Law; Jurisdiction
    51  
6.6 WAIVER OF JURY TRIAL
    51  
6.7 Notices
    51  
6.8 Entire Agreement, Etc.
    53  
6.9 Definitions of “subsidiary,” “Affiliate,” “knowledge,” “person
    53  
6.10 Captions
    54  
6.11 Severability
    54  
6.12 No Third Party Beneficiaries
    54  
6.13 Specific Performance
    54  
6.14 Several, Not Joint, Liability
    55  

 



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

         
Form of Series B Participating Convertible Preferred Stock Certificate of
Designations
    1  
Form of Series B-1 Participating Preferred Stock Certificate of Designations
    2  
Form of Series C Participating Preferred Stock Certificate of Designations
    3  
Form of Series D Convertible Participating Preferred Stock Certificate of
Designations
    4  
Form of Registration Rights Agreement
    5  
Form of Rights Plan Amendment
    6  
Form of Management Rights Letter
    7  
Form of Proxy
    8  

LIST OF SCHEDULES

         
Investors
    A  
Portfolio Securities to be Sold
    B  
Valuation of Residual Portfolio Securities
    C  
Terms of Amendment to Amended and Restated Credit Agreement
    D  
Unrestricted Assets Definition and Calculation
    E  
Investment Policy
    F  
Payment of Termination Fees
    G  

INDEX OF DEFINED TERMS

          Location of Term   Definition
85% Condition
  1.3(c)(ii)
85% Requisite Regulatory Approvals
  1.3(c)(ii)
95% Condition
  1.3(c)(ii)
95% Requisite Regulatory Approvals
  1.3(c)(ii)
Affiliate
  6.9(b)
Affiliated Transaction
  4.1(h)(ii)
Agreement
  Preamble
Anti-Dilution Right Entity
  4.7(a)
Applicable Threshold
  4.5(c)
beneficial ownership
  2.2(b)(i)
Benefit Plan
  2.2(l)(i)
Board Observers
  4.1(a)
Board of Directors
  2.2(d)(i)
Board Representative
  4.1(a)
Bylaws
  2.2(a)
Certificate of Incorporation
  2.2(a)
Certificates of Designations
  Recitals
Closing
  1.2(a)
Closing Date
  1.2(a)

 



--------------------------------------------------------------------------------



 



          Location of Term   Definition
Code
  2.2(f)(i)
Common Stock
  Recitals
Company
  Preamble
Company Board Recommendation
  3.1(c)
Company Disclosure Schedule
  2.1(a)
Company Intellectual Property
  2.2(n)(iii)
Company Stock Option
  2.2(c)
Company Subsidiary/Company Subsidiaries
  2.2(b)(i)
Company Transaction Proposal
  4.9(f)(i)
Confidentiality Agreements
  3.2(b)
Continuing Directors
  4.1(h)(iii)
Contract
  2.2(d)(ii)
control
  6.9(b)
Disclosed Contracts
  2.1(h)(ii)
Draft Going Concern Audit Opinion
  1.2(c)(viii)(1)
Environmental Claims
  2.2(m)
Environmental Law
  2.2(m)
ERISA
  2.2(l)(ii)
Escrow Agent
  1.3(b)
Escrow Agreement
  1.3(b)
Exchange Act
  1.2(c)(viii)
Exchange Date
  1.3(c)(i)
Exclusivity Agreement
  5.2
Existing Credit Facilities
  1.2(a)(iv)
Extended Date
  3.1(c)
Fairness Opinions
  2.2(s)
Filed SEC Documents
  2.1(c)
Foreign Plans
  2.2(l)(vii)
GAAP
  2.2(e)(i)
German Antitrust Act
  1.2(c)(i)
Governmental Entities
  2.1(b)
GS
  Preamble
GSCP
  Preamble
GSMP
  Preamble
Hazardous Materials
  2.2(m)
HSR Act
  1.2(c)(i)
Indemnified Party/Indemnified Parties
  4.8(a)
Indenture
  1.2(c)(iv)
Independent Director(s)
  4.1(h)(i)
Information
  3.2(b)
Infringe
  2.2(n)(ii)
Intellectual Property
  2.2(n)(i)
Investment
  Recitals
Investment Policy
  3.3(g)
Investors
  Preamble
IRS
  3.1(a)

 



--------------------------------------------------------------------------------



 



          Location of Term   Definition
knowledge
  6.9(c)
Law(s)
  6.9(e)
Licensee
  3.3(b)
Losses
  4.8(a)
Material Adverse Effect
  2.1(b)
Money Transfer Volume
  1.3(c)(ii)
MPSI
  1.2(c)(vi)
Multiemployer Plan
  2.2(l)(iii)
New Security
  4.7(a)
Nominating Committee
  4.1(c)
Note Purchase Agreement
  1.2(c)(iv)
Notice Period
  4.9(b)(i)
Outside Date
  4.5(a)
Outside Receipt Date
  1.2(c)(viii)(2)
Permits
  2.1(k)(i)
Permitted Liens
  2.2(b)(iii)
person
  6.9(d)
Pre-Closing Certificate
  1.2(d)
Preferred Stock/Preferred Share
  Recitals
Previously Disclosed
  2.1(c)
Private Placement
  4.7(b)(ii)
Proceeds Excess
  1.1(c)
Purchase
  1.1(a)
Purchase Price
  1.1(a)
Qualifying Ownership Interest
  4.1(a)
Regulatory Approval
  3.3(b)
Release
  2.2(m)
Representatives
  4.9(a)
Satisfaction Date
  1.1(c)
Satisfactory Audit Opinion
  1.2(c)(viii)
Schedule A Purchase Amount
  1.1(c)
SEC
  2.1(c)
SEC Documents
  2.2(e)(i)
Second Lien Notes
  1.2(c)(iv)
Securities
  Recitals
Securities Act
  2.2(e)(i)
Series B Certificate
  1.3(c)
Series B Preferred Stock/Series B Preferred Shares
  Recitals
Series B-1 Preferred Stock/Series B-1 Preferred Shares
  Recitals
Series B-1 Certificate
  1.3(c)
Series C Certificate
  1.2(b)(ii)
Series C Preferred Stock/Series C Preferred Shares
  Recitals
Series D Certificate
  1.3(a)(ii)
Series D Preferred Stock/Series D Preferred Shares
  Recitals
Shareholder Approval
  2.2(d)(iii)
State
  3.3(b)

 



--------------------------------------------------------------------------------



 



          Location of Term   Definition
subsidiary
  6.9(a)
Superior Proposal
  4.9(f)(ii)
Taxes
  2.2(f)(ii)
Tax Return
  2.2(f)(ii)
Temporary Security Unit
  1.3(a)(ii)
Termination Fee
  5.2
Third Party Licenses
  2.2(n)(ii)
THL
  Preamble
THL VI
  4.1(a)
Total Loss
  1.1(c)
Transaction Documents
  Recitals
transfer
  4.5(d)
Unaffiliated Shareholders
  4.1(h)(v)

 



--------------------------------------------------------------------------------



 



          PURCHASE AGREEMENT, dated as of February 8, 2008 (this “Agreement”),
among MoneyGram International, Inc., a Delaware corporation (the “Company”), and
the parties set forth on Schedule A attached hereto under the heading THL
(collectively, “THL”), the parties set forth on Schedule A attached hereto under
the heading Goldman Sachs Capital Partners (collectively, “GSCP”), and the
parties set forth on Schedule A attached hereto under the heading Goldman Sachs
Mezzanine Partners (collectively, “GSMP,” and together with GSCP, “GS,” and GS
together with THL, the “Investors”).
RECITALS:
          A. The Investment. The Company intends to sell to the Investors, and
each of the Investors intends to purchase from the Company, as an investment in
the Company, the securities as described herein (the “Investment”). The
securities to be purchased are Series C Participating Preferred Stock of the
Company (the “Series C Preferred Stock” or “Series C Preferred Shares”),
Series D Participating Convertible Preferred Stock of the Company (the “Series D
Preferred Stock” or the “Series D Preferred Shares”) and common stock of the
Company (together with all rights associated with such common stock, the “Common
Stock”) and are to be purchased at the Closing Date, as defined below, subject
to the terms and conditions set forth herein, and with respect to THL, are to be
exchanged for shares of Series B Participating Convertible Preferred Stock of
the Company (the “Series B Preferred Stock” or the “Series B Preferred Shares”),
and with respect to GS, are to be exchanged for shares of Series B-1
Participating Convertible Preferred Stock of the Company (the “Series B-1
Preferred Stock” or the “Series B-1 Preferred Shares”), in each case, at the
Exchange Date, as defined below, subject to the terms and conditions set forth
herein (the Series B Preferred Stock, the Series B-1 Preferred Stock, the
Series C Preferred Stock and the Series D Preferred Stock are referred to
collectively herein as the “Preferred Stock” or “Preferred Shares”). The
Series B Preferred Stock, the Series B-1 Preferred Stock, the Series C Preferred
Stock and the Series D Preferred Stock will have the designations, relative
rights, preferences and limitations set forth in the certificates of
designations substantially in the form attached as Exhibit 1, Exhibit 2,
Exhibit 3 and Exhibit 4, respectively (the “Certificates of Designations”).
          B. The Securities. The term “Securities” refers collectively to
(1) the Preferred Stock purchased under this Agreement, (2) the Common Stock
purchased under this Agreement, (3) any securities into which any of the
foregoing shares are converted, exchanged or exercised in accordance with the
terms thereof and of this Agreement and (4) any securities into which any of the
securities referred to in clause (3) are converted, exchanged or exercised in
accordance with the terms thereof.
          C. Transaction Documents. The term “Transaction Documents” refers
collectively to this Agreement, the Certificates of Designations and the
Registration Rights Agreement in the form contained in Exhibits 1, 2, 3, 4 and
5, respectively.
          NOW, THEREFORE, in consideration of the premises, and of the
representations, warranties, covenants and agreements set forth herein, the
parties agree as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE I
Purchase; Closings
          1.1 Purchase.
          (a) On the terms and subject to the conditions set forth herein,
including the adjustment provisions of Section 1.1(c), each of the Investors
will purchase from the Company, and the Company will sell to each of the
respective Investors, at the Closing (as defined below) the number of Series C
Preferred Shares set forth across from such Investor’s name on Schedule A,
representing a total Liquidation Preference (as defined in the Series C
Certificate) of the amount set forth across from such Investor’s name on
Schedule A, the number of shares of Series D Preferred Stock set forth across
from such Investor’s name on Schedule A, and the number of shares of Common
Stock set forth across from such Investor’s name on Schedule A, for a total
purchase price with respect to such Investor of the amount set forth across from
such Investor’s name on Schedule A and a total purchase price (the “Purchase
Price”) with respect to all Investors of $710,000,000 (the “Purchase”).
Notwithstanding anything to the contrary herein, the THL Investors may, in their
sole discretion, reallocate among the respective THL Investors the total THL
Purchase Price and corresponding amounts set forth on Schedule A, the GS
Investors may, in their sole discretion, reallocate among the respective GS
Investors the total GS Purchase Price and corresponding amounts set forth on
Schedule A, and all references to Schedule A herein shall be references to
Schedule A as revised to reflect such reallocations.
          (b) [Intentionally omitted.]
          (c) In the event the Total Loss (as defined below) as of the Closing
is less than $1,635,000,000 and the condition set forth in Section 1.2(c)(vii)
is satisfied (after giving effect to any adjustment to the Schedule A Purchase
Amount (as defined below) permitted by and made pursuant to this
Section 1.1(c)), then the Purchase Price amounts set forth across from each
Investor’s name on Schedule A (with respect to each Investor, the “Schedule A
Purchase Amount”) may at the Company’s option be reduced, in accordance with the
procedures set forth on Schedule A (or, if so directed by the Investors, another
allocation among the Investors), by twenty-five percent (25%) of the amount by
which the Total Loss is less then $1,635,000,000 (such excess, the “Proceeds
Excess”), and the Company may, at its option reduce the respective Schedule A
Purchase Amounts, in accordance with the procedures set forth on Schedule A (or,
if so directed by the Investors, another allocation among the Investors), by
another twenty-five percent (25%) (or part thereof), up to fifty percent (50%)
of the Proceeds Excess. In the event the Total Loss, as of the Closing, is at
least $1,635,000,000 but less than $1,700,000,000, then the Schedule A Purchase
Amounts shall be increased, in accordance with the procedures set forth on
Schedule A (or, if so directed by the Investors, another allocation among the
Investors), by the amount by which the Total Loss is greater than $1,635,000,000
(and less than $1,700,000,000). For the avoidance of doubt, the aggregate amount
the Investors shall be required to pay at the Closing shall only increase from
$710,000,000 if the Total Loss exceeds $1,635,000,000, and the maximum aggregate
amount that the Investors shall be required to pay at the Closing pursuant to
this Agreement shall be $775,000,000. In the event the Purchase Price amounts of
the respective

2



--------------------------------------------------------------------------------



 



Investors are adjusted pursuant to this Section 1.1(c), the number of Series C
Preferred Shares issued at the Closing to the respective Investors shall be
correspondingly adjusted such that the aggregate Liquidation Preference of all
of the Series C Preferred Shares issued at the Closing shall be adjusted by an
amount equal to the aggregate reduction or increase, as applicable, in the
Purchase Price. In the event there is a Proceeds Excess and the Company opts to
reduce the Investors’ Schedule A Purchase Amounts, the principal amount of
Second Lien Notes (as defined below) shall be reduced by an amount equal to the
difference between the Proceeds Excess and the amount by which the aggregate
Purchase Price is reduced pursuant to this Section 1.1(c). “Total Loss” shall
mean the sum of:
          (i) the aggregate realized loss (net of gains, if any) on the sale of
securities by the Company from its securities portfolio from January 1, 2008
through the opening of business on the date hereof, which the parties agree is
$383,900,000;
          (ii) the aggregate loss (net of gains, if any) that will be realized
on the sale of securities listed on Schedule B hereto (including any termination
payments on derivative financial instruments listed on Schedule B which shall be
sold or unwound) with respect to which the Company shall have accepted bids to
sell such securities on or before the third Business Day prior to the Closing
(such third Business Day prior to the Closing, the “Satisfaction Date”);
          (iii) with respect to the securities set forth on Schedule C, (x) if
any of the securities set forth on Schedule C-1 or C-2, as applicable, have not
been sold or abandoned as of the Satisfaction Date, the unrealized loss or
unrealized gain on the securities listed on Schedule C-1 or C-2, as applicable,
hereto, assuming the value proposed to be assigned to such securities by the
Investors as set forth on Schedule C is the value of such securities or (y) if
all of the securities set forth on either Schedule C-1 or C-2, as applicable,
have been sold or abandoned prior to or on the Satisfaction Date, the aggregate
loss (net of gains, if any) realized on the sale or abandonment of such
securities; provided, however, that with respect to the securities set forth on
either Schedule C-1 or C-2, no such securities set forth on either Schedule C-1
or C-2, as the case may be, shall be sold or abandoned prior to the Satisfaction
Date unless all such securities set forth on such Schedule C-1 or C-2, as
applicable, are so sold or abandoned; and
          (iv) with respect to the Company’s and the Company Subsidiaries’
derivative financial instruments (other than those set forth on Schedule B),
(x) if any of the securities set forth on Schedule C-1 have not been sold or
abandoned, none of the Company’s and the Company Subsidiaries’ derivative
financial instruments (other than those set forth on Schedule B) may be sold,
assigned or unwound, and the parties agree the loss shall be $51,900,000 or
(y) if all, but not less than all, of such the securities set forth on
Schedule C-1 have been sold or abandoned, (A) if all, but not less than all, of
such derivative financial instruments have been sold, assigned or unwound prior
to or on the Satisfaction Date, the aggregate loss (net of gains, if any)
realized on the sale, assignment or unwind of such instruments, and
(B) otherwise, a loss based on the current market value of such derivative
financial instruments, calculated using the present values of the cash flows
associated with such instruments, as of the Satisfaction Date reasonably

3



--------------------------------------------------------------------------------



 



agreed to by the Company and the Investors (it being understood that the Company
and the Investors agree that the market value of the derivative financial
instruments (other than those set forth on Schedule B), is ($51,900,000) as of
January 31, 2008 and agree on the methodology used to calculate such value).
For securities listed on Schedule B, or as applicable, Schedule C, sold, the
loss with respect to such securities shall be equal to the net cash proceeds
received upon the sale of such securities less the sum of (x) the book value of
the respective securities as set forth on Schedule B, or as applicable,
Schedule C, and (y) any accrued interest on such securities as of the date such
securities are sold. For the Company’s and the Company Subsidiaries’ derivative
financial instruments, the loss with respect to such instruments, if sold and/or
unwound, shall be equal to the total net cash termination payment (net of any
such payments received by the Company, if any) delivered in connection with the,
sale and/or unwind of such derivatives. As promptly as practicable, and in any
event, on or prior to the Satisfaction Date, the Company shall provide on a
CUSIP by CUSIP basis, book value, par value, accrued interest and proceeds
received or expected to be received from the sale for each of the securities
with respect to which the Company and the Company Subsidiaries shall have sold
(with respect to the securities referenced in Sections 1.1(c)(iii) and (iv)) or
accepted bids to sell (with respect to the securities referenced in
Section 1.1(c)(ii)) such securities on or prior to the Satisfaction Date.
          1.2 Closing.
          (a) The closing of the transactions contemplated by this Agreement
(the “Closing”), will take place at the offices of Wachtell, Lipton, Rosen &
Katz, located at 51 West 52nd Street, New York, New York, commencing at 10 a.m.
local time, on the later to occur of (i) the Business Day following the date on
which the conditions set forth in Section 1.2(c) (other than those conditions
that by their nature are to be satisfied at the Closing, but subject to
fulfillment of those conditions) are satisfied or waived (by the party entitled
to waive such conditions) or (ii) a date specified by the Company (on at least
one Business Day’s written notice) on which the conditions set forth in
Section 1.2(c) (other than those conditions that by their nature are to be
satisfied at the Closing, but subject to fulfillment of those conditions) are
satisfied or waived (by the party entitled to waive such conditions) that is no
later than 10:00 a.m. CST on March 13, 2008 (or if no date is specified, then at
10:00 a.m. CST on March 13, 2008), or at such other time as mutually agreed by
the parties. The date of the Closing is referred to as the “Closing Date.”
          (b) At the Closing,
          (i) each Investor shall deliver by wire transfer of immediately
available United States funds to the Company the Purchase Price of the
Securities in the amount set forth across from such Investor’s name on
Schedule A (adjusted, if and as required by Section 1.1(c));
          (ii) the Company shall deliver to the Investors certificates
representing the number of Series C Preferred Shares set forth across from such
Investor’s name on Schedule A, representing a total initial Liquidation
Preference (as defined in the Certificate of Designations for the Series C
Preferred Stock (the “Series C

4



--------------------------------------------------------------------------------



 



Certificate”)) of the amount set forth across from such Investor’s name on
Schedule A (adjusted, if and as required by Section 1.1(c)), the number of
shares of Series D Preferred Stock set forth across from such Investor’s name on
Schedule A, and the number of shares of Common Stock set forth across from such
Investor’s name on Schedule A;
          (iii) the Company and each of the respective Investors shall execute
the Registration Rights Agreement in the form of Exhibit 5 attached hereto and,
if applicable, the Escrow Agreement;
          (iv) the Company shall deliver to each of the Investors certified
copies of Certificates of Designations for the Preferred Stock, in the form
attached as Exhibits 1, 2, 3, and 4 hereto as filed with the Secretary of State
of the State of Delaware;
          (v) the Company shall deliver to each of Thomas H. Lee Equity Fund VI,
L.P., Thomas H. Lee Parallel Fund VI, L.P., Thomas H. Lee Parallel (DT) Fund VI,
L.P., GS Capital Partners VI Parallel, L.P. and GS Mezzanine Partners V
Institutional, L.P. a Management Rights Letter, in the form attached as
Exhibit 7 hereto; and
          (vi) the Investors shall deliver to the Company the proxy in the form
attached as Exhibit 8 hereto.
          (c) Closing Conditions. Subject to the final sentence of
Section 1.2(d), the respective obligation of each of the respective Investors
and the Company to consummate the Closing is subject to the fulfillment or
written waiver by all of the Investors and the Company prior to the Closing of
the following conditions:
          (i) expiration or termination of any applicable waiting period under
the Hart Scott Rodino Antitrust Improvements Act of 1976, as amended, and the
rules and regulations promulgated thereunder (the “HSR Act”) and any applicable
waiting period under the German Act Against Restraints of Competition (Gesetz
gegen Wettbewerbsbeschrankungen) (the “German Antitrust Act”), in each case,
required to consummate the Investment and the Closing and for the Investors to
own, and fully vote and convert into Common Stock, all of the Securities;
          (ii) no provision of any applicable Law or regulation and no judgment,
injunction, order or decree shall prohibit the Closing or the consummation of
any of the transactions contemplated by the Transaction Documents or shall
prohibit or restrict any Investor or its Affiliates from owning, or fully voting
and converting, the Securities to be acquired by such Investor pursuant to the
terms of such respective Securities, and no lawsuit shall have been commenced by
a Governmental Entity seeking to effect any of the foregoing;
          (iii) the Company shall have (A) on the Satisfaction Date, accepted
bids to sell the securities held in its investment portfolio listed on
Schedule B hereto

5



--------------------------------------------------------------------------------



 



that if consummated would result in the Company incurring a Total Loss of not
more than $1,700,000,000, (B) incurred a Total Loss of not more than
$1,700,000,000, and (C) on or prior to the Closing, received or receive, as the
case may be, full proceeds from such sales in accordance with the bids accepted
on the Satisfaction Date;
          (iv) the Company shall have (A) amended its existing Amended and
Restated Credit Agreement, dated as of June 29, 2005, in accordance with the
terms set forth on Schedule D attached hereto, such other material alterations
or additional material terms as are acceptable to both the Company and the
Investors (each acting in their sole discretion), and such other non-material
terms and conditions as are acceptable to the Company (acting reasonably);
(B) received an additional $200,000,000 of term loans (less any original issue
discount otherwise permitted under this Agreement) under its existing Amended
and Restated Credit Agreement following such amendment described in clause
(A) above; (C) never borrowed any funds under, and shall have terminated, its
existing 364-Day Credit Agreement, dated as of November 15, 2007, as amended
(together with the credit facility referenced in clause (A), the “Existing
Credit Facilities”); (D) (i) entered into and not amended the Note Purchase
Agreement, dated as of the date hereof (the “Note Purchase Agreement”) with the
purchasers set forth therein, relating to the sale to such purchasers of up to
$500,000,000 principal amount of Senior Secured Second Lien Notes (the “Second
Lien Notes”) pursuant to the indenture referred to in the Note Purchase
Agreement (the “Indenture”) and (ii) entered into and not amended the Indenture;
and (E) received $500,000,000 in proceeds (net of any closing payment referred
to in the Note Purchase Agreement) from the issuance of the Second Lien Notes
pursuant to the Indenture; provided, however, the amount of Second Lien Notes
issued pursuant to the Note Purchase Agreement may be reduced in accordance with
Section 1.1(c); provided, further that the parties acknowledge that each of the
terms set forth on Schedule D are material;
          (v) Except as Previously Disclosed, since September 30, 2007, no
change or event shall have occurred and no circumstances shall exist which have
had, or would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect on the Company.  With respect to matters which have
been Previously Disclosed, in determining whether this condition is satisfied,
any circumstance, event or condition occurring after the date hereof shall be
taken into account, including any deterioration, worsening or adverse
consequence of such Previously Disclosed matters occurring after the date
hereof;
          (vi) neither the Company nor MoneyGram Payment Systems, Inc., a wholly
owned subsidiary of the Company (“MPSI”), shall have received written or oral
notice from any State to the effect that such State has determined that the
Company or MPSI can no longer conduct its money transfer or payment systems
businesses in such State or has revoked, or intends to revoke, the Company’s or
MPSI’s license to

6



--------------------------------------------------------------------------------



 



conduct such businesses in such State, or imposed, or intends to impose, one or
more conditions on the Company’s or MPSI’s license to conduct such businesses in
such State (which conditions are materially adverse to the Company or MPSI and
are not generally applicable to other persons conducting money transfer or
payments systems businesses in such State);
          (vii) after giving effect to the transactions and the payment of
expenses payable by the Company in connection with the transactions contemplated
hereby, including, without limitation, the expenses incurred in connection with
the transactions contemplated by clause (iv) of this Section 1.2(c) , the
expenses contemplated by Section 5.3 hereof and the Exclusivity Agreement (as
defined below), and the fees and expenses of the Company’s advisors, on a pro
forma basis, the Company shall have at least $150,000,000 in Unrestricted Assets
(as defined on Schedule E) and $100,000,000 undrawn borrowing availability under
the Company’s revolving credit facility (which availability for the purposes of
this Section 1.2(c)(vii) shall take into account all letters of credit
outstanding either through the Existing Credit Facilities or otherwise);
          (viii) (A) on or prior to the Satisfaction Date, the Company (x) shall
have received from Deloitte & Touche LLP an unqualified opinion regarding the
consolidated financial statements of the Company and its subsidiaries as of and
for the year ended December 31, 2007, prepared in accordance with GAAP (which
opinion shall not contain any going concern modification or qualification or
other explanatory paragraph) (such an opinion referred to herein as a
“Satisfactory Audit Opinion”) and (y) shall have filed its Annual Report on Form
10-K in compliance with all applicable rules promulgated under the Securities
Exchange Act of 1934 (the “Exchange Act”) or, (B) if the conditions set forth in
clause (A) of this sentence have not been satisfied on or prior to the
Satisfaction Date, then:
               (1) the Investors shall have received, (v) at least two
(2) business days prior to the Satisfaction Date, a draft of the Company’s
Annual Report on Form 10-K delivered by the Company in a substantially complete
form, (w) at least two (2) business days prior to the Satisfaction Date, a draft
opinion delivered by Deloitte & Touche LLP to the Company regarding the
consolidated financial statements of the Company and its subsidiaries as of and
for the year ended December 31, 2007, prepared in accordance with GAAP (which
draft opinion shall be unqualified, except that it may contain a going concern
qualification referring solely to the Company’s need to raise additional capital
to address the reduced valuation of the Company’s investment portfolio and shall
not contain any other going concern modification or similar qualification or
other explanatory paragraph) (such a draft opinion referred to herein as a
“Draft Audit Opinion”), (x) verbal confirmation (on both the date the draft
opinion referred to in clause (v) is delivered and on the Satisfaction Date)
from Deloitte & Touche LLP to the effect that the Draft Audit Opinion is in a
final form that could be delivered to the Company as of the Satisfaction Date,
and if the Draft Audit Opinion contains a Going Concern qualification, verbal
confirmation from Deloitte & Touche LLP that the sale of portfolio securities
and the receipt of the funds from the transactions contemplated by the
Transaction Documents will

7



--------------------------------------------------------------------------------



 



result in a Satisfactory Audit Opinion, with an assumption that the amount of
the Total Loss does not exceed $1,700,000,000 (provided, however, that on the
Satisfaction Date such assumption shall take into account any actual securities
sold and the bids received on the securities to be sold), (y) on both the date
the draft opinion referred to in clause (v) is delivered and on the Satisfaction
Date, a written description delivered by Deloitte & Touche LLP to the Company as
of these dates of all remaining audit procedures that need to be completed for
Deloitte & Touche LLP to issue a Satisfactory Audit Opinion, which procedures
relate solely to confirming the receipt of funds from the sale of portfolio
securities and the receipt of the funds from the transactions contemplated by
the Transaction Documents, and (z) at least two (2) business days prior to the
Satisfaction Date, a written description from the Company, based on discussions
with Deloitte & Touche LLP, of all steps the Company and Deloitte & Touche LLP
will take in order for the Company to obtain from Deloitte & Touche LLP a
Satisfactory Audit Opinion on or prior to the Outside Receipt Date; and
               (2) each of THL, GSMP and GSCP shall have determined (and shall
have notified the Company not later than the Satisfaction Date that it has
determined) in its sole judgment and discretion that the Company will obtain
from Deloitte & Touche LLP, a Satisfactory Audit Opinion on or prior to
March 14, 2008 (the “Outside Receipt Date”), and will file its Annual Report on
Form 10-K in compliance with all applicable rules promulgated under the Exchange
Act on or prior to the Outside Receipt Date; it being understood that in making
the determination, the Investors shall be entitled to consider the foregoing
information delivered under clause (B)(1) above, as well as any other factors as
they deem relevant, including without limitation any and all information
obtained through the Company’s full compliance with Section 3.2;
     (ix) each of THL, GSMP and GSCP shall have had a full and complete
opportunity to review the Company’s books and records, internal controls and
procedures, and to interview current and former Company personnel as determined
to be necessary by each of THL, GSMP and GSCP, and each shall have determined
(and shall have notified the Company not later than the Satisfaction Date that
this condition has been satisfied) that the Company’s books and records,
internal controls and procedures, as well as the Company’s prior disclosures,
are acceptable to each of THL, GSMP and GSCP in its sole judgment and
discretion; and it is understood and agreed that such determination by THL, GSMP
and GSCP shall be based on, among other things, but not limited to, the
subjective view of each of THL, GSMP and GSCP of the Company’s potential
exposure, if any, to claims and investigations related to the Company’s books
and records, internal controls and procedures, and prior disclosures;
     (x) neither Deloitte & Touche LLP nor any other accounting firm shall have
issued to the Company any opinion regarding the consolidated financial
statements of the Company and its subsidiaries as of and for the year ended
December 31, 2007 which is not a Satisfactory Audit Opinion;

8



--------------------------------------------------------------------------------



 



          (xi) there shall not have been a restatement (nor shall any
restatement be under consideration by the Company, its external auditors or, to
the knowledge of the Company, the SEC) of any prior period financial statements
of the Company;
          (xii) the Company shall have resolved to the satisfaction of the SEC
(including having taken any and all corrective action requested by the Staff of
the SEC, if any) all comments received by the Company from the SEC on the SEC
Documents;
          (xiii) the Company shall not have incurred (or become obligated to
incur) fees of more than $7,000,000 relating to the transactions described in
Section 1.2(c)(iv) (other than clauses (D) and (E)) of this Agreement plus
annual administrative agency fees in an amount not exceeding $150,000 per annum
payable quarterly;
          (xiv) the Applicable Margin (as defined in Schedule D) on the Term B
Loans (as defined in Schedule D) shall not have been increased by more than
1.25% per annum (all of which may take the form of original issue discount over
a four-year life to maturity (i.e. 5% or $10,000,000)); provided that any
increase shall have been necessary in the reasonable discretion of the Lead
Arranger (as defined in Schedule D) to place the Term B Loans and the Lead
Arranger shall first consider (in consultation with the Company and the
Investors) using increases in the margin prior to imposing original issue
discount;
          (xv) the Pre-Closing Certificate (as defined in Section 1.2(d)) shall
have been delivered by both the Company and the Investors on the Satisfaction
Date; and
          (xvi) the Investors shall have received a certificate signed on behalf
of the Company by an executive officer of Company confirming that the
Pre-Closing Certificate was true and accurate when delivered and that each of
the conditions set forth in Sections 1.2(c)(iii) and (iv) have been satisfied,
or as applicable, will be satisfied simultaneously with, and are satisfied as of
the Closing Date.
          (d) Pre-Closing Certificate. On the Satisfaction Date, the Company
shall deliver to each of the Investors a certificate (the “Pre-Closing
Certificate”) signed on behalf of the Company by an executive officer of the
Company confirming that each of the conditions set forth in Sections 1.2(c)(i),
(ii), (iii)(A), (iv)(A), (iv)(C), (iv)(D), and (v) through (xiv) have been
satisfied and are satisfied as of the Satisfaction Date. Provided that each
Investor, in its good faith determination, agrees with the Company’s statements
in the Pre-Closing Certificate, each Investor shall acknowledge the Pre-Closing
Certificate. After each Investor has acknowledged the Pre-Closing Certificate,
provided that the Pre-Closing Certificate was true and accurate when delivered
and that the conditions in Sections 1.2(c)(iii) and (iv) are satisfied as of the
Closing Date, the Company and each of the Investors shall be required to effect
the Closing on the Closing Date.

9



--------------------------------------------------------------------------------



 



          1.3 Exchange of Temporary Security Units.
               (a) Temporary Security Units. Each share of Series C Preferred
Stock issued to an Investor on the Closing Date shall have associated with it:
     (i) a number of shares of Common Stock (including any fractional interests)
equal to (x) (A) the total number of shares of Common Stock issued to the
Investors at the Closing divided by (B) the total number of shares of Series C
Preferred issued to the Investors at the Closing, and (y) any non-cash dividends
or distributions on such Common Stock; and
     (ii) a number of shares of Series D Preferred Stock (or the shares of
Common Stock received on conversion thereof pursuant to the Certificate of
Designations for the Series D Preferred Stock (the “Series D Certificate”))
(including any fractional interests) equal to (x) (A) the total number of shares
of Series D Preferred Stock issued to the Investors at the Closing divided by
(B) the total number of shares of Series C Preferred Stock issued to the
Investors at the Closing, and (y) any non-cash dividends or distributions on
such Series D Preferred Stock;
     where a single share of Series C Preferred Stock, along with (i) and (ii),
shall be referred to collectively as a “Temporary Security Unit.”
               (b) Escrow. If and to the extent an Investor desires to transfer
Temporary Security Units in accordance with Section 4.5(a) prior to the earlier
of receipt of Shareholder Approval and the Outside Date (or, if applicable,
pursuant to Section 3.1(c), the Extended Date), and following such transfer the
transferred Temporary Security Units will not be held in the name or custody of
such transferring Investor or an entity created by such transferring Investor
over which such Investor or its Affiliates maintain voting and dispositive
control, the Company, such Investor, and an escrow agent reasonably acceptable
to both parties (the “Escrow Agent”) will enter into an escrow agreement (the
“Escrow Agreement”) reasonably satisfactory to all parties designed to eliminate
risk that the certificates representing components of any Temporary Security
Unit may be held or possessed by different entities.
               (c) Receipt of Series B Preferred Shares.
     (i) On the later of the day on which Shareholder Approval is received and
the day on which the Regulatory Approvals have been obtained in all of the
States (such later day, the “Exchange Date”), each Temporary Security Unit shall
be manditorily exchanged (the “Exchange”) for a number of shares of Series B
Preferred Stock of the Company or, in the case of GS, of Series B-1 Preferred
Stock of the Company, as applicable, that is equal to (A) the sum of (1) the
Liquidation Preference (as defined in the Series C Certificate) with respect to
all Series C Preferred Stock included in such Temporary Security Unit, (2) the
unpaid Accumulated Dividend Amount (as defined in the Series C Certificate) with
respect to all Series C Preferred Stock included in such Temporary Security Unit
and (3) the value of any dividends or distributions declared with respect to
such Temporary Security Unit not already included in clause (2) above, divided
by (B) the initial Liquidation Preference of a single share of Series B
Preferred Stock (as

10



--------------------------------------------------------------------------------



 



defined in and determined pursuant to the Certificate of Designations for the
Series B Preferred Stock (the “Series B Certificate”)) or, as applicable, the
initial Liquidation Preference of a single share of Series B-1 Preferred Stock
(as defined in and determined pursuant to the Certificate of Designations for
the Series B-1 Preferred Stock (the “Series B-1 Certificate”)). The Exchange
shall be effected at 12:00 p.m. EST on the Exchange Date.
     (ii) Notwithstanding anything contained in Section 1.3(c)(i), the Investors
may, in their sole discretion, elect to effect the Exchange at any time after
the later of the day on which Shareholder Approval is received and the day on
which the 85% Requisite Regulatory Approvals have been obtained, and in the
event of such election, such date shall be deemed to be the Exchange Date. In
the event the 85% Requisite Regulatory Approvals are obtained after the day on
which Shareholder Approval is received (the “85% Condition”) and the Investors
do not elect to effect the Exchange, the Applicable Percentage (as defined in
the Series C Certificate) from and after the later of the day on which the last
of the 85% Requisite Regulatory Approvals have been obtained and the day on
which Shareholder Approval is received shall be sixteen percent (16%) in
accordance with the terms of the Series C Preferred Stock. In the event the 95%
Requisite Regulatory Approvals are obtained after the day on which Shareholder
Approval is received (the “95% Condition”) and the Investors do not elect to
effect the Exchange, the Applicable Percentage (as defined in the Series C
Certificate) from and after the later of the day on which the last of the 95%
Requisite Regulatory Approvals have been obtained and the day on which
Shareholder Approval is received shall be thirteen percent (13%) in accordance
with the terms of the Series C Preferred Stock. “85% Requisite Regulatory
Approvals” means receipt of Regulatory Approvals from regulators in states
representing not less than 85% of the total Money Transfer Volume in the United
States, including in any event approvals of the applicable regulators in the
States set forth on Schedule 1.3(c) (and such approval shall be deemed to have
been obtained in each state in which no such Regulatory Approval is required).
“95% Requisite Regulatory Approvals” shall have the same definition as 85%
Requisite Regulatory Approvals except that the reference to “85%” shall be a
reference to “95%.” “Money Transfer Volume” means the fees and commissions
earned by the Company from all of the “send” and Express Payment payment
transactions, during the calendar year 2007, processed by the Company,
originating in the United States.
           (d) Exchange of Certificates.
     (i) On the Exchange Date, each holder of a Temporary Security Unit shall
(or, as applicable, shall cause the Escrow Agent to) surrender the certificate
or certificates representing the individual components of such Temporary
Security Unit at the office of the Company (or any transfer agent of the Company
previously designated by the Company to the holders of Series C Preferred Stock
for this purpose). Unless the shares of Series B Preferred Stock or Series B-1
Preferred Stock, as applicable, issuable upon exchange are to be issued in the
same name as the name in which all of the Securities that are components of such
Temporary Security Unit are registered, each Temporary Security Unit surrendered
for exchange shall be accompanied by instruments of transfer, in form reasonably
satisfactory to the Company, duly executed by the holder thereof or

11



--------------------------------------------------------------------------------



 



such holder’s duly authorized attorney and in an amount sufficient to pay any
transfer or similar tax in accordance with Section 1.3(d)(ii) (or evidence
reasonably satisfactory to the Company that such tax has been or will be timely
paid). As promptly as practicable (and in any event within two (2) Business
Days) after the surrender by the applicable Investors or, as applicable, the
Escrow Agent of the certificates representing the individual components of the
Temporary Security Units to be exchanged, as aforesaid, the Company shall issue
and shall deliver to the holder of record of such certificate, or, on the
holder’s written order, to the holder’s transferee, a certificate or
certificates for the number of shares (including fractional interests) of
Series B Preferred Stock or Series B-1 Preferred Stock, as applicable, issuable
upon the exchange of such Temporary Security Units as provided in
Section 1.3(d)(iii).
     (ii) Issuances of certificates for shares of Series B Preferred Stock or
Series B-1 Preferred Stock, as applicable, upon exchange of the Temporary
Security Units shall be made without charge to any holder of any Temporary
Security Units for any issue or transfer tax (other than taxes in respect of any
transfer occurring contemporaneously therewith) or other incidental expense in
respect of the issuance of such certificates, all of which taxes and expenses
shall be paid by the Company; provided, however, that the Company shall not be
required to pay any tax which may be payable in respect of any transfer involved
in the issuance or delivery of shares of Series B Preferred Stock or Series B-1
Preferred Stock, as applicable, in a name other than that of the holder of the
Temporary Security Unit to be exchanged, and no such issuance or delivery shall
be made unless and until the person requesting such issuance or delivery has
paid to the Company the amount of any such tax or has established, to the
reasonable satisfaction of the Company, that such tax has been, or will timely
be, paid.
     (iii) In connection with the exchange of the Temporary Security Units, no
cash adjustments in respect of fractional interests of shares of Series B
Preferred Stock or Series B-1 Preferred Stock, as applicable, shall be paid, but
in lieu thereof, fractions of shares of Series B Preferred Stock or Series B-1
Preferred Stock, as applicable, shall be issued.
ARTICLE II
Representations and Warranties
          2.1 Disclosure. (a) On or prior to the date hereof, the Company
delivered to the Investors a schedule (the “Company Disclosure Schedule”)
setting forth, among other things, items the disclosure of which is necessary or
appropriate either in response to an express disclosure requirement contained in
a provision hereof or as an exception to one or more of the Company’s
representations or warranties contained in Section 2.2.
          (b) “Material Adverse Effect” means, (x) with respect to the Company,
any circumstance, event, change, development or effect that, individually or in
the aggregate: (1) is material and adverse to the financial position, results of
operations, business, assets or

12



--------------------------------------------------------------------------------



 



liabilities of the Company and the Company Subsidiaries taken as a whole or
(2) would materially impair the ability of the Company to perform its
obligations under this Agreement or otherwise materially threaten or materially
impede the consummation of the Purchase and the other transactions contemplated
by this Agreement; provided, however, that Material Adverse Effect, under clause
(1) shall be deemed not to include the impact of (A) changes in general
economic, financial market, credit market, regulatory or political conditions
(whether resulting from acts of war or terrorism, an escalation of hostilities
or otherwise) generally affecting the U.S. economy, foreign economies or the
industries in which the Company or the Company Subsidiaries operate, (B) changes
in generally accepted accounting principles, (C) changes in laws of general
applicability or interpretations thereof by any United States or foreign
governmental or regulatory agency, commission, court, body, entity or authority
(each a “Governmental Entity,” and together “Governmental Entities”), (D) any
change in the Company’s stock price or trading volume, in and of itself, or any
failure, in and of itself, by the Company to meet revenue or earnings guidance
published or otherwise provided to the Investor (provided that any fact,
condition, circumstance, event, change, development or effect underlying any
such failure or change, other than any of the foregoing that is otherwise
excluded pursuant to clauses (A) through (H) hereof, may be taken into account
in determining whether a Material Adverse Effect has occurred or would
reasonably be expected to occur), (E) losses resulting from any change in the
valuations of the Company’s portfolio of securities or sales of such securities,
(F) actions or omissions of either party taken as required by this Agreement or
with the prior written consent of the other party in contemplation of the
transactions contemplated hereby, (G) public announcement, in and of itself, by
a third party not affiliated with the Company of any proposal to acquire the
outstanding securities or all or substantially all of the assets of the Company
and (H) the public announcement of this Agreement and the transactions
contemplated hereby (provided that this clause (H) shall not apply with respect
to Sections 1.2(c)(v), 2.2(d), 2.2(h) and 2.2(k)); provided further, however,
that Material Adverse Effect shall be deemed not to include the impact of the
foregoing clauses (A), (B) and (C), in each case only insofar and to the extent
that such circumstances, events, changes, developments or effects described in
such clauses do not have a disproportionate effect on the Company and the
Company Subsidiaries (exclusive of its payments systems business) relative to
other participants in the industry, and (y) with respect to the Investors, any
circumstance, event, change, development or effect that, individually or in the
aggregate, would materially impair the ability of the Investors to perform their
respective obligations under this Agreement or otherwise materially threaten or
materially impede the consummation of the Purchase and the other transactions
contemplated by this Agreement.
          (c) “Previously Disclosed” means information (i) set forth in the
Company Disclosure Schedule corresponding to the provision of this Agreement to
which such information relates (provided that any disclosure with respect to a
particular paragraph or section of the Agreement or the Company Disclosure
Schedule shall be deemed to be disclosed for other paragraphs and sections of
the Agreement or the Company Disclosure Schedule to the extent that the
relevance of such disclosure would be reasonably apparent to a reader of such
disclosure) or (ii) otherwise disclosed on a SEC Document filed or furnished,
and publicly available on the EDGAR system of the Securities and Exchange
Commission (the “SEC”), prior to the date of this Agreement (excluding any risk
factor disclosures contained in such documents and any disclosure of risks
included in any “forward-looking

13



--------------------------------------------------------------------------------



 



statements” disclaimer or other statements that are similarly non-specific,
predictive or forward-looking in nature) (“Filed SEC Documents”).
          2.2 Representations and Warranties of the Company. Except as
Previously Disclosed, the Company represents and warrants to each of the
Investors that:
          (a) Organization and Authority. The Company is duly organized and
validly existing under the Laws of its jurisdiction of organization and has all
requisite corporate, company or partnership power and authority to carry on its
business as presently conducted. The Company is duly qualified or licensed to do
business and is in good standing (where such concept is recognized under
applicable Law) in each jurisdiction where the nature of its business or the
ownership, leasing or operation of its properties makes such qualification or
licensing necessary, other than where the failure to be so qualified, licensed
or in good standing would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Company has made available to
the Investors prior to the execution of this Agreement a true and complete copy
of the Amended and Restated Certificate of Incorporation of the Company (the
“Certificate of Incorporation”) and the bylaws of the Company (the “Bylaws”), in
each case as in effect on the date of this Agreement.
          (b) Company Subsidiaries.
     (i) The Company has Previously Disclosed a complete and correct list of all
of its subsidiaries, and all shares of the outstanding capital stock of each of
which are owned directly or indirectly by the Company. The subsidiaries of the
Company are referred to herein individually as a “Company Subsidiary” and
collectively as the “Company Subsidiaries.” All of such shares so owned by the
Company (or its subsidiaries) are fully paid and nonassessable and are owned by
it free and clear of any lien, claim, charge, option, encumbrance or agreement
with respect thereto, except for Permitted Liens. Other than the Previously
Disclosed Company Subsidiaries or as otherwise Previously Disclosed, the Company
does not own beneficially (the concept of “beneficial ownership” having the
meaning assigned thereto in Section 13(d) of the Exchange Act, and the rules and
regulations thereunder), directly or indirectly, more than 5% of any class of
equity securities or similar interests of any corporation or other entity, and
is not, directly or indirectly, a partner in any partnership or party to any
joint venture.
     (ii) Each Company Subsidiary is duly organized and validly existing under
the Laws of its jurisdiction of organization and has all requisite corporate,
company or partnership power and authority to carry on its business as presently
conducted. Each Company Subsidiary is duly qualified or licensed to do business
and is in good standing (where such concept is recognized under applicable Law)
in each jurisdiction where the nature of its business or the ownership, leasing
or operation of its properties makes such qualification or licensing necessary,
other than where the failure to be so qualified, licensed or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

14



--------------------------------------------------------------------------------



 



     (iii) “Permitted Liens” means (A) liens for Taxes, assessments and
governmental charges or levies not yet due and payable or that are being
contested in good faith and by appropriate proceedings and for which, to the
extent applicable, reserves have been established on the Company’s financial
statements in accordance with GAAP; (B) mechanics’, carriers’, workmen’s,
repairmen’s, materialmen’s, landlords’ and other statutory liens, or other liens
or security interests that secure a liquidated amount that are being contested
in good faith and by appropriate proceedings (except in the case of landlord’s
liens); (C) leases, subleases and licenses and other agreements pursuant to
which the Company or a Company Subsidiary is a lessor, sublessor or licensor; or
grants rights to use or occupy property or assets of the Company or a Company
Subsidiary; (D) pledges or deposits to secure obligations under workers’
compensation Laws or similar legislation or to secure public or statutory
obligations; (E) pledges and deposits to secure the performance of bids, trade
contracts, leases, surety and appeal bonds, performance bonds and other
obligations of a similar nature, in each case in the ordinary course of
business; (F) easements, encroachments, declarations, covenants, conditions,
reservations, limitations and rights of way (unrecorded and of record) and other
similar restrictions or encumbrances of record, zoning, building and other
similar ordinances, regulations, variances and restrictions, and all defects or
irregularities in title; and (G) as to leased real estate, all liens and
encumbrances and other liens of whatsoever nature created or incurred by any
owner, landlord, sublandlord or other person in title, which, in each case set
forth in clauses (C) through (G) above, have not had and that would not,
individually, or in the aggregate, reasonably be expected to have a material
adverse effect on the use or benefit to the Company or any of the Company
Subsidiaries of the assets or property owned, leased, used or held for use by
the Company or any of the Company Subsidiaries to which they specifically
relate.
          (c) Capitalization. The authorized capital stock of the Company
consists of (i) 7,000,000 shares of preferred stock, 2,000,000 shares of which
have been designated as “Series A Junior Participating Preferred Stock,” and of
which no shares were outstanding as of the time of execution of this Agreement,
and (ii) 250,000,000 shares of Common Stock, of which 82,649,089 shares were
outstanding as of the date of this Agreement. There are outstanding options
(each, a “Company Stock Option”) to purchase an aggregate of not more than
4,071,039 shares of Common Stock, all of which options are outstanding under the
Benefit Plans. All of the outstanding shares of capital stock of the Company
have been duly and validly authorized and issued and are fully paid and
nonassessable. The shares of Common Stock and Preferred Stock to be issued at
the Closing in accordance with the terms of this Agreement or in respect of or
upon conversion or exchange of such Preferred Stock (or upon the conversion of
Preferred Stock received upon conversion or exchange of Preferred Stock to be
issued at the Closing) in accordance with the terms of this Agreement and the
respective Certificate of Designations, upon such issuance, exchange or
conversion, as the case may be, will be duly and validly authorized and issued
and fully paid and nonassessable and not trigger any pre-emptive or similar
rights of any other person. Except (A) as described above or Previously
Disclosed, (B) for the rights granted pursuant to the Transaction Documents, or
(C) under or pursuant to the Previously Disclosed Benefit Plans, there are no
outstanding subscriptions, contracts, conversion privileges, options, warrants,
calls, preemptive rights or other rights obligating the Company or any Company
Subsidiary to issue, sell or otherwise dispose of, or to purchase, redeem or
otherwise acquire, any shares of capital

15



--------------------------------------------------------------------------------



 



stock of the Company or any Company Subsidiary. The Company has Previously
Disclosed all shares of Company capital stock that have been purchased, redeemed
or otherwise acquired, directly or indirectly, by the Company or any Company
Subsidiary since December 31, 2006 and all dividends or other distributions that
have been declared, set aside, made or paid to stockholders of the Company since
that date.
               (d) Authorization; No Default.
     (i) The Company has the power and authority to enter into the Transaction
Documents and to carry out its obligations hereunder and thereunder. The
execution, delivery and performance of the Transaction Documents by the Company
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by the board of directors of the Company (the “Board of
Directors”). The Transaction Documents are valid and binding obligations of the
Company enforceable against the Company in accordance with their respective
terms. Except for the Shareholder Approval, no stockholder vote of the Company
is required to authorize, approve or consummate any of the transactions
contemplated hereby.
     (ii) Neither the execution, delivery and performance by the Company of the
Transaction Documents and any documents ancillary thereto, nor the consummation
of the transactions contemplated hereby and thereby, nor compliance by the
Company with any of the provisions thereof, will (A) violate, conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of any lien, security interest, charge or encumbrance upon any of the properties
or assets of the Company or any Company Subsidiary under, any of the material
terms, conditions or provisions of (1) its certificate of incorporation or
bylaws or substantially equivalent governing documents or (2) any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation (each, a “Contract”) to which the Company or any
Company Subsidiary is a party or by which it may be bound, or to which the
Company or any Company Subsidiary or any of the properties or assets of the
Company or any Company Subsidiary may be subject, or (B) subject to compliance
with the statutes and regulations and votes referred to in the next paragraph,
violate any statute, rule or regulation or any judgment, ruling, order, writ,
injunction or decree applicable to the Company or any Company Subsidiary or any
of their respective properties or assets; except, in the case of clauses (A)(2)
and (B), as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on the Company.
     (iii) Other than (A) the stockholder vote that will be necessary under the
Section 312.00 “Shareholder Approval Policy” of the New York Stock Exchange
Listed Company Manual so that the Series C Preferred Stock, the Series D
Preferred Stock and the Common Stock issued to the Investors at the Closing Date
shall become exchangeable for Series B Preferred Stock or Series B-1 Preferred
Stock, as applicable, pursuant to the terms of this Agreement and the terms of
the Series C Certificate (the “Shareholder Approval”), (B) the filing of the
Certificates of Designations with the

16



--------------------------------------------------------------------------------



 



Delaware Secretary of State, (C) in connection or in compliance with the HSR
Act, (D) in connection or in compliance with the German Antitrust Act and
(E) such other consents, approvals, orders, authorizations, registrations,
declarations, filings and notices the failure of which to be obtained or made
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on the Company, no notice to, filing with, exemption or
review by, or authorization, consent or approval of, any Governmental Entity or
any other person (nor expiration nor termination of any statutory waiting
periods) is necessary prior to the consummation by the Company of the
transactions contemplated by the Transaction Documents.
               (e) SEC Documents.
     (i) The Company has filed all reports, schedules, forms, statements and
other documents with the SEC required to be filed by the Company or furnished by
the Company since December 31, 2005 (including any items incorporated by
reference or attached as Exhibits thereto) (the “SEC Documents”). No Company
Subsidiary is required to make any filings of SEC Documents. As of their
respective dates of filing, the SEC Documents complied as to form in all
material respects with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”), or the Exchange Act, as the case may be, and the
rules and regulations of the SEC promulgated thereunder applicable thereto, and
none of the SEC Documents contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. Except as Previously Disclosed, there are no
outstanding comments from the SEC with respect to any SEC Document. The audited
consolidated financial statements and the unaudited quarterly financial
statements (including, in each case, the notes thereto) of the Company included
in the SEC Documents when filed complied as to form in all material respects
with the published rules and regulations of the SEC with respect thereto, have
been prepared in all material respects in accordance with United States
generally accepted accounting principles (“GAAP”) (except, in the case of
unaudited quarterly statements, as permitted by Form 10-Q of the SEC or other
rules and regulations of the SEC) applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and fairly
present in all material respects the consolidated financial position of the
Company and its consolidated Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited quarterly statements, to normal
year-end adjustments). Except as specifically reflected or reserved against in
the audited consolidated balance sheet of the Company as at September 30, 2007
included in the Filed SEC Documents, neither the Company nor any of the Company
Subsidiaries have any liabilities or obligations (whether absolute, accrued,
contingent, fixed or otherwise) of any nature that would be required under GAAP,
as in effect on the date of this Agreement, to be reflected on a consolidated
balance sheet of the Company (including the notes thereto), except liabilities
and obligations that (A) were incurred in the ordinary course of business
consistent with past practice since September 30, 2007 or (B) have not had and
would not, individually or in the aggregate, reasonably be expected to have, a
Material Adverse Effect.

17



--------------------------------------------------------------------------------



 



     (ii) The Company (A) has implemented and maintains disclosure controls and
procedures (as defined in Rule 13a-15(e) of the Exchange Act) to ensure that
material information relating to the Company, including its consolidated
subsidiaries, is made known to the chief executive officer and the chief
financial officer of the Company by others within those entities, and (B) has
disclosed, based on its most recent evaluation prior to the date hereof, to the
Company’s outside auditors and the audit committee of the Board of Directors
(1) any significant deficiencies and material weaknesses in the design or
operation of internal controls over financial reporting (as defined in
Rule 13a-15(f) of the Exchange Act) that are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information and (2) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal
controls over financial reporting. As of the date of this Agreement, the Company
has no knowledge of any reason that its outside auditors and its chief executive
officer and chief financial officer will not be able to give the certifications
and attestations required pursuant to the rules and regulations adopted pursuant
to Section 404 of the Sarbanes-Oxley Act of 2002, without qualification, when
next due. Since December 31, 2005, (x) neither the Company nor any Company
Subsidiary nor, to the knowledge of the Company, any director, officer,
employee, auditor, accountant or representative of the Company or any Company
Subsidiary, has received or otherwise had or obtained knowledge of any material
complaint, allegation, assertion or claim, whether written or oral, regarding
the accounting or auditing practices, procedures, methodologies or methods of
the Company or any Company Subsidiary or their respective internal accounting
controls, including any material complaint, allegation, assertion or claim that
the Company or any Company Subsidiary has engaged in questionable accounting or
auditing practices, and (y) no attorney representing the Company or any Company
Subsidiary, whether or not employed by the Company or any such subsidiary, has
reported evidence of a material violation of securities laws, breach of
fiduciary duty or similar violation by the Company or any of its officers,
directors, employees or agents to the Board of Directors or any committee
thereof or to any director or officer of the Company.
               (f) Taxes.
     (i) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (A) the Company and each of the
Company Subsidiaries have prepared and timely filed (taking into account any
extension of time within which to file) all Tax Returns required to be filed by
any of them and all such filed Tax Returns are complete and accurate, (B) the
Company and each of the Company Subsidiaries have paid all Taxes that are
required to be paid by any of them, (C) as of the date of this Agreement, there
are no audits, examinations, investigations, actions, suits, claims or other
proceedings in respect of Taxes pending or threatened in writing nor has any
deficiency for any Tax been assessed by any Governmental Entity in writing
against the Company or any of the Company Subsidiaries, and (D) all Taxes
required to be withheld by the Company and the Company Subsidiaries have been
withheld and paid over to the appropriate Tax authority (except, in the case of
this clause (D) or clause (A) or (B) above, with respect to matters contested in
good faith and for which adequate reserves have been established on the
Company’s financial statements in accordance with

18



--------------------------------------------------------------------------------



 



GAAP). The Company has not been a “controlled corporation” or a “distributing
corporation” in any distribution occurring during the two-year period ending on
the date of this Agreement that was intended to be governed by Section 355 of
the Internal Revenue Code of 1986, as amended (the “Code”). Neither the Company
nor any Company Subsidiary has entered into any “listed transaction” as defined
under Section 1.6011-4(b)(2) of the Treasury Regulations promulgated under the
Code.
     (ii) As used in this Agreement, (A) “Taxes” means any and all domestic or
foreign, federal, state, local or other taxes of any kind (together with any and
all interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any Governmental Entity, including taxes on or with
respect to income, franchises, windfall or other profits, gross receipts,
property, sales, use, capital stock, payroll, employment, unemployment, social
security, workers’ compensation or net worth, and taxes in the nature of excise,
withholding, ad valorem or value added, and including any liability in respect
of any items described above as a transferee or successor, pursuant to
Section 1.1502-6 of the Treasury Regulations (or any similar provision of state,
local or foreign Law), or as an indemnitor, guarantor, surety or in a similar
capacity under any contract, arrangement, agreement, understanding or commitment
(whether oral or written) and (B) “Tax Return” means any return, report or
similar filing (including the attached schedules) filed or required to be filed
with respect to Taxes (and any amendments thereto), including any information
return, claim for refund or declaration of estimated Taxes.
          (g) Ordinary Course. Except as Previously Disclosed, since
September 30, 2007, the Company and each of the Company Subsidiary has conducted
its respective businesses in all material respects in the ordinary course of
business, consistent with prior practice (and, without limiting the generality
of the foregoing, none of the Company nor any Company Subsidiary has taken any
action referred to in clauses (a) and (b) of Section 3.3 hereof, assuming said
Section had been in effect at all times since September 30, 2007).
          (h) Commitments and Contracts.
     (i) Except for the Benefit Plans, the Contracts filed as exhibits or
incorporated by reference in or to the SEC Documents, and the Contracts
Previously Disclosed, neither the Company nor any Company Subsidiary is a party
to or bound by any Contract that: (A) is a “material contract” (as such term is
defined in Item 601(b)(10) of Regulation S-K promulgated under the Securities
Act) to be performed in full or in part after the date of this Agreement;
(B) creates any material partnership, limited liability company agreement, joint
venture or similar agreement entered into with any third party; (C) is a voting
agreement or registration rights agreement; (D) relates to any indebtedness, or
interest rate or currency hedging agreements, having an outstanding principal or
notional amount in excess of $50,000,000, or any guarantees thereof, or the
sale, securitization or servicing of loans or loan portfolios, in each case in
connection with which the aggregate actual or contingent obligations of the
Company and the Company Subsidiaries under such contract are greater than
$50,000,000; (E) relates to the acquisition or disposition of any material
assets other than in the ordinary course of business consistent with past
practice, where such contract contains

19



--------------------------------------------------------------------------------



 



continuing material obligations or contains continuing indemnity obligations of
the Company or any of the Company Subsidiaries; or (F) is a commitment or
agreement to enter into any of the foregoing. Except as set forth on
Section 2.1(h)(i) of the Company Disclosure Schedule, neither the Company nor
any Company Subsidiary is a party to or bound by any Contract (X) that contains
provisions that purport to limit the ability of the Company or any of the
Company Subsidiaries, or any Affiliate, stockholder or director of the Company
in their capacities as such, to compete in any line of business or with any
person or which involve any restriction of the geographical area in which, or
method by which or with whom, the Company or any of the Company Subsidiaries may
carry on any business or (Y) is a commitment or agreement to enter into any such
Contract.
     (ii) The Contracts set forth in this Section 2.2(h) (together with any and
all amendments, disclosure schedules and side letters thereto) are collectively
referred to herein as the “Disclosed Contracts.” Except as has not had and would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (A) neither the Company nor any Subsidiary of the Company is in
breach, default or violation of the terms of any Disclosed Contract, no event
has occurred that with the lapse of time or the giving of notice or both would
constitute a default thereunder by the Company or any of the Company
Subsidiaries, and the Company has no knowledge of (and has not received notice
of) any breach, default or violation (or any condition which with the passage of
time or the giving of notice, or both, would cause such a breach, default or
violation) by any party under any Disclosed Contract; and (B) each Disclosed
Contract is a valid and binding obligation of the Company (or the Subsidiaries
of the Company party thereto), is in full force and effect and is enforceable
against the Company and the Company Subsidiaries and, to the knowledge of the
Company, the other parties thereto in accordance with its terms, except that
(1) such enforcement may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws, now or hereafter in effect,
relating to creditors’ rights generally and (2) equitable remedies of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.
          (i) Litigation and Other Proceedings. There is no claim, suit, action,
investigation or proceeding pending or, to the knowledge of the Company,
threatened, against the Company or any Company Subsidiary that, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect, nor is the Company or any Company Subsidiary subject to any order,
judgment or decree that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
          (j) Insurance. The Company and each Company Subsidiary are presently
insured, and during each of the past five calendar years (or during such lesser
period of time as the Company has owned such Company Subsidiary) has been
insured, for reasonable amounts with financially sound and reputable insurance
companies against such risks as companies engaged in a similar business would,
in accordance with good business practice, customarily be insured.

20



--------------------------------------------------------------------------------



 



          (k) Compliance with Laws.
     (i) The Company and each Company Subsidiary have all permits, licenses,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, Governmental Entities (collectively, the “Permits”) that
are required in order to permit them to own or lease their properties and assets
and to carry on their business as presently conducted and that are material to
the business of the Company and the Company Subsidiaries, taken as a whole; and
all such Permits are in full force and effect and, to the knowledge of the
Company, no suspension or cancellation of any of them is threatened, and all
such filings, applications and registrations are current. Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company, (i) the conduct by the Company and each Company
Subsidiary of their business and the condition and use of their properties does
not violate or Infringe any applicable domestic (federal, state or local) or
foreign Law, statute, ordinance, license or regulation, (ii) neither the Company
nor any Company Subsidiary is in default under any order, license, regulation,
demand, writ, injunction or decree of any Governmental Entity, and (iii) the
Company and the Company Subsidiaries currently are complying with all, and, to
the knowledge of the Company, none of them is under investigation with respect
to or has been threatened to be charged with or given notice of any material
violation of any, applicable federal, state, local and foreign Law, statute,
regulation, rule, license, judgment, injunction or decree.
     (ii) Without limiting the generality of the foregoing, the Company and each
of its Subsidiaries have acted in conformity with all applicable Laws and
regulations pertaining to export controls, economic sanctions, national security
controls, and similar regulations of international commerce, including, but not
limited to, the U.S. Export Administration Regulations, 15 C.F.R. pt. 730 et
seq., the U.S. antiboycott rules, 15 C.F.R. pt. 760 et seq. and 26 U.S.C. § 908
& 999, the Office of Foreign Assets Control regulations, 31 C.F.R. pt. 500 et
seq., U.S. anti-money laundering Laws (e.g., 18 U.S.C. §§ 1956-57, 18 U.S.C. §
1960 and 31 U.S.C. §§ 5311-32), and all non-U.S. counterparts or equivalents of
the foregoing, except as, individually or in the aggregate, would not reasonably
expected to have a Material Adverse Effect on the Company. Also, without
limiting the generality of the foregoing, the Company, each of its Subsidiaries,
and each of the Company’s and its Subsidiaries’ employees and agents have acted
in conformity with all applicable Laws and regulations pertaining to corrupt,
illegal or unauthorized payments, including, but not limited to, the U.S.
Foreign Corrupt Practices Act of 1977, as amended, 15 U.S.C. §§ 78dd-1, et seq.,
except as, individually or in the aggregate, would not reasonably expected to
have a Material Adverse Effect on the Company.
          (l) Benefit Plans.
     (i) The Company has Previously Disclosed or has previously filed as an
exhibit to the SEC Document or made available to the Investor or its
representative each of the following to which the Company or any Company
Subsidiary is a party or subject: any plan, contract or understanding providing
for any bonus, pension, option, deferred compensation, retirement payment,
profit sharing welfare, severance, change in control, or fringe benefits or
other compensation with respect to any present or former officer, director,
employee or consultant of the Company or any Company Subsidiary (each, other
than a Multiemployer Plan, a “Benefit Plan”), in each case, requiring aggregate

21



--------------------------------------------------------------------------------



 



annual payments or contributions by the Company and any of the Company
Subsidiaries in an aggregate amount in excess of $1,000,000 or which has
aggregate unfunded liabilities in an amount in excess of $1,000,000 individually
provided that the aggregate unfunded liabilities of the Benefit Plans not
Previously Disclosed or filed as an SEC Document do not exceed $3,000,000.
Section 2.2(l) of the Company Disclosure Schedule sets forth a complete list of
the Benefit Plans.
     (ii) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (A) with respect to each Benefit
Plan, the Company and the Company Subsidiaries have complied, and are now in
compliance with, all provisions of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), the Code and all Laws and regulations applicable
to such Benefit Plans and each Benefit Plan that is intended to be qualified
under Section 401(a) of the Code has received a favorable determination letter
from the IRS to the effect that such Benefit Plan is so qualified and exempt
from federal income taxes under Sections 401(a) and 501(a) of the Code, and such
determination letter has not been revoked and nothing has occurred, whether by
action or failure to act, that could reasonably be expected to cause the loss of
such qualification; (B) each Benefit Plan has been administered in accordance
with its terms including all requirements to make contributions; (C) there is
not now, nor do any circumstances exist that are likely to give rise to any
requirement for the posting of security with respect to a Benefit Plan or the
imposition of any material liability or material lien on the assets of the
Company or any Company Subsidiary under ERISA or the Code in respect of any
Benefit Plan, and no liability (other than for premiums to the Pension Benefit
Guaranty Corporation) under Title IV of ERISA or under Sections 412 or 4971 of
the Code has been or is reasonably expected to be incurred by the Company or any
Company Subsidiary; (D) there are no pending or, to the Company’s knowledge,
threatened claims (other than claims for benefits in the ordinary course),
lawsuits or arbitrations which have been asserted or instituted against the
Benefit Plans or the assets of any of the trusts under any of the Benefit Plans;
(E) to the Company’s knowledge, there are no pending or threatened claims
against any fiduciary of any of the Benefit Plans with respect to their duties
to the Benefit Plans; (F) to the Company’s knowledge, no set of circumstances
exists which may reasonably give rise to a claim or lawsuit, against the Benefit
Plans, any fiduciaries thereof with respect to their duties to the Benefit Plans
or the assets of any of the trusts under any of the Benefit Plans; and (G) the
Company and each Company Subsidiary have reserved the right to amend, terminate
or modify at any time all plans or arrangements providing for retiree health or
life insurance coverage, and there have been no communications to employees or
former employees which could reasonably be interpreted to promise or guarantee
such employees or former employees any retiree health or life insurance or other
retiree death benefits on a permanent basis, other than those retirement
benefits provided for under the Company’s collective bargaining agreements.
     (iii) None of the Company, any of the Subsidiaries or any other person or
entity under common control with the Company within the meaning of
Section 414(b), (c), (m) or (o) of the Code participates in, or is required to
contribute to, any “multiemployer plan” (within the meaning of Section 3(37) of
ERISA) (a “Multiemployer Plan”).

22



--------------------------------------------------------------------------------



 



     (iv) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each individual who performs
services for the Company or any Company Subsidiary (other than through a
contract with an entity other than the Company or any Company Subsidiary) and
who is not treated as an employee of the Company or any Company Subsidiary has
been properly characterized as not being an employee for such purposes.
     (v) Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby (alone or in conjunction
with any termination of employment or other event) will (A) result in any
material payment (including, without limitation, severance or “excess parachute
payments” (within the meaning of Section 280G of the Code), or forgiveness of
indebtedness) or other material obligation becoming due to any current or former
employee, officer or director of the Company or any Company Subsidiary under any
Benefit Plan or otherwise, (B) limit or restrict the right of the Company or any
Company Subsidiary to merge, amend or terminate any of the Benefit Plans, or
(C) materially increase or accelerate or require the funding of any benefits
otherwise payable under any Benefit Plan.
     (vi) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (A) no work stoppage involving the
Company or any Company Subsidiary is pending or, to the knowledge of the
Company, threatened; (B) neither the Company nor any Company Subsidiary is
involved in, or threatened with or affected by, any labor dispute, arbitration,
lawsuit or administrative proceeding that could affect the business of the
Company or such Company Subsidiary; and (C) employees of the Company and the
Company Subsidiaries are not represented by any labor union nor are any
collective bargaining agreements otherwise in effect with respect to such
employees.
     (vii) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, with respect to each Benefit Plan
that is maintained substantially for employees who are situated outside the
United States (the “Foreign Plans”), (i) each Foreign Plan required to be
registered has been registered and has been maintained in good standing with
applicable regulatory authorities; and (ii) all Foreign Plans that are required
to be funded are funded in accordance with applicable Laws, and with respect to
all other Foreign Plans, adequate reserves therefor have been established on the
accounting statements of the applicable Company or Company Subsidiary.
          (m) Environmental Liability. Except for those matters that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) each of the Company and the Company Subsidiaries is in
compliance with all applicable Environmental Laws, and neither the Company nor
any Company Subsidiary has received any written communication alleging that the
Company is in violation of, or has any liability under, any Environmental Law,
(ii) each of the Company and the Company Subsidiaries validly possesses and is
in compliance with all Permits required under Environmental Laws to conduct its
business as presently conducted, and all such Permits are valid and in good
standing, (iii) there are no Environmental Claims pending or, to the knowledge
of the

23



--------------------------------------------------------------------------------



 



Company, threatened against the Company or any of the Company Subsidiaries and
(iv) none of the Company or any of the Company Subsidiaries has Released any
Hazardous Materials in a manner that would reasonably be expected to result in
an Environmental Claim against the Company or any of the Company Subsidiaries.
As used in this Agreement, (1) the term “Environmental Claims” means any
administrative or judicial actions, suits, orders, claims, proceedings or
written notices of noncompliance by or from any person alleging liability
arising out of the Release of Hazardous Materials or the failure to comply with
Environmental Law; (2) the term “Environmental Law” means any Law relating to
pollution, the environment or natural resources; (3) the term “Hazardous
Materials” means (x) petroleum and petroleum by-products, asbestos that is
friable, radioactive materials, medical or infectious wastes or polychlorinated
biphenyls and (y) any other material, substance or waste that is prohibited,
limited or regulated by Environmental Law because of its hazardous, toxic or
deleterious properties or characteristics; and (4) the term “Release” means any
release, spill, emission, leaking, pumping, emitting, discharging, injecting,
escaping, leaching, dumping, disposing or migrating into or through the
environment in derogation of Environmental Law.
          (n) Intellectual Property.
     (i) As used in this Agreement, “Intellectual Property” means the following
and all rights pertaining thereto: (A) patents, patent applications, provisional
patent applications and statutory invention registrations (including all utility
models and other patent rights under the Laws of all countries), (B) trademarks,
service marks, trade dress, logos, trade names, service names, corporate names,
domain names and other brand identifiers, registrations and applications for
registration thereof, (C) copyrights, proprietary designs, computer software,
mask works, databases, and registrations and applications for registration
thereof, (D) confidential and proprietary information, trade secrets, know-how
and show-how, and (E) all similar rights, however denominated, throughout the
world.
     (ii) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (A) the Company and the Company
Subsidiaries own, free of all encumbrances except Permitted Liens, or have the
valid right to use all the Intellectual Property used in the conduct of the
business of the Company and the Company Subsidiaries and (B) the conduct of the
business of the Company and the Company Subsidiaries as currently conducted does
not infringe upon, misappropriate or violate (“Infringe”) any Intellectual
Property rights of any third party. Except as would not reasonably be expected
to have a Material Adverse Effect, no claim or demand has been given in writing
to the Company or any Company Subsidiary to the effect that the conduct of the
business of the Company or such Company Subsidiary Infringes upon the
Intellectual Property rights of any third party. Except as would not reasonably
be expected to have a Material Adverse Effect, the Company and the Company
Subsidiaries use the Intellectual Property of third parties only pursuant to
valid, effective written license agreements (collectively, the “Third Party
Licenses”). Except as would not reasonably be expected to have a Material
Adverse Effect, to the knowledge of the Company, no third parties are infringing
the Intellectual Property rights of the Company.

24



--------------------------------------------------------------------------------



 



     (iii) All registered trademarks and registered service marks, trademark and
service mark applications and, to the knowledge of the Company, all patents and
patent applications, currently owned by the Company and the Company Subsidiaries
that are material to the business of the Company and the Company Subsidiaries,
taken as a whole, as currently conducted (the “Company Intellectual Property”)
have been duly registered or application filed with the U.S. Patent and
Trademark Office or applicable foreign governmental authority. Except as would
not reasonably be expected to have a Material Adverse Effect, (A) none of the
Company Intellectual Property has been adjudged to be invalid or unenforceable
in whole or in part and (B) there are no actual or, to the knowledge of the
Company, threatened opposition proceedings, cancellation proceedings,
interference proceedings or other similar action challenging the validity,
existence or ownership of any Company Intellectual Property.
          (o) Anti-takeover Provisions Not Applicable. The provisions of
Section 203 of the Delaware General Corporation Law as they relate to the
Company do not and will not apply to the Investors’ acquisition of Securities
pursuant to the Transaction Documents or to any of the transactions contemplated
hereby or thereby. The acquisition of Securities by the Investors pursuant to
the Transaction Documents and the transactions contemplated hereby or thereby,
including, without limitation, the exchange of the Temporary Security Units, the
dividends required or contemplated by the respective Certificates of
Designations of the respective series of Preferred Stock and the redemptions
required or contemplated by the respective Certificates of Designations of the
respective series of Preferred Stock, have been approved by the Continuing
Directors (as defined in Article IX of the Certificate of Incorporation). The
Board of Directors has adopted the Rights Plan Amendment in the form set forth
in Exhibit 6 hereto and the same has been duly executed and delivered by the
parties thereto.
          (p) Board Approvals. The transactions contemplated by the Transaction
Documents, including without limitation the issuance of the Preferred Stock and
the compliance with the terms thereof and the compliance with the terms of this
Agreement, have been approved unanimously by the Board of Directors. The Board
of Directors has unanimously (i) adopted, approved and declared advisable all of
the transactions contemplated by the Transaction Documents and the Shareholder
Approval, (ii) directed that the Shareholder Approval be submitted to the
stockholders of the Company for their approval and adoption and
(iii) recommended that the stockholders of the Company adopt and grant the
Shareholder Approval.
          (q) Brokers and Finders. Neither the Company nor any Company
Subsidiary nor any of their respective officers, directors or employees has
incurred any liability for any financial advisory fees, brokerage fees,
commissions or finder’s fees in connection with the Transaction Documents or the
transactions contemplated hereby and thereby, other than JPMorgan Chase & Co.,
the fees and expenses of which will be paid by the Company. The Company has
provided the Investors a copy of the documentation pursuant to which JPMorgan
Chase & Co. may receive a fee in connection with the Transaction Documents or
the transactions contemplated hereby and thereby.

25



--------------------------------------------------------------------------------



 



          (r) Exemption from Registration. Assuming the accuracy of the
representations and warranties made by the Investors in Section 2.3(c) of this
Agreement, the offer and issuance by the Company of the Securities is exempt
from registration under the Securities Act.
          (s) Opinions of Financial Advisors. The Board of Directors of the
Company has received the opinion of JPMorgan Chase & Co., dated the date of this
Agreement, and the opinion of Duff & Phelps, LLC, each to the effect that, as of
such date, and subject to the various assumptions and qualifications set forth
therein, the consideration to be received by the Company pursuant to this
Agreement is fair from a financial point of view to the Company (the “Fairness
Opinions”). Correct and complete copies of the Fairness Opinions have been
delivered to the Investors. The Company has been authorized by JPMorgan Chase &
Co. and by Duff & Phelps, LLC to permit the inclusion of their respective
Fairness Opinions and references thereto in the proxy statement materials to be
sent in connection with obtaining Shareholder Approval.
          (t) No Other Representations or Warranties. Except for the
representations and warranties contained in this Section 2.2, each of the
Investors severally and not jointly acknowledge that neither the Company nor any
person on behalf of the Company makes any other express or implied
representation or warranty with respect to the Company or the Company
Subsidiaries, or with respect to any other information provided to the Investor
in connection with the transactions contemplated by this Agreements.
          2.3 Representations and Warranties of the Investors. Each of THL
(jointly and severally among the THL Investors), GSMP (jointly and severally
among the GSMP Investors), and GSCP (jointly and severally among the GSCP
Investors) severally but not jointly, hereby represents and warrants to the
Company that:
          (a) Organization and Authority. Such Investor is a partnership,
limited liability company or corporation, as applicable, duly organized and
validly existing under the Laws of its jurisdiction of organization and has all
requisite partnership, company or corporate, as applicable, power and authority
to carry on its business as presently conducted. Such Investor is duly qualified
or licensed to do business and is in good standing (where such concept is
recognized under applicable Law) in each jurisdiction where the nature of its
business or the ownership, leasing or operation of its properties makes such
qualification or licensing necessary, other than where the failure to be so
qualified, licensed or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on such
Investor.
          (b) Authorization.
     (i) Such Investor has the partnership, company or corporate, as applicable,
power and authority to enter into the Transaction Documents and to carry out its
obligations hereunder and thereunder. The execution, delivery and performance of
the Transaction Documents by such Investor and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by such
Investor and no further approval or authorization by such Investor is required.
The Transaction Documents are valid and binding obligations of such Investor
enforceable against such Investor in accordance with their respective terms.

26



--------------------------------------------------------------------------------



 



     (ii) Neither the execution, delivery and performance by such Investor of
the Transaction Documents, nor the consummation of the transactions contemplated
hereby and thereby, nor compliance by such Investor with any of the provisions
thereof, will (A) violate, conflict with, or result in a breach of any provision
of, or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any lien, security interest,
charge or encumbrance upon any of the properties or assets of such Investor
under any of the material terms, conditions or provisions of (1) its certificate
of limited partnership, partnership agreement, limited liability company
agreement, certificate of incorporation or bylaws, as applicable, or (2) any
material note, bond, mortgage, indenture, deed of trust, license, lease,
agreement or other instrument or obligation to which such Investor is a party or
by which it may be bound, or to which such Investor or any of the properties or
assets of such Investor may be subject, or (B) subject to compliance with the
statutes and regulations referred to in the next paragraph, materially violate
any statute, rule or regulation or, to the knowledge of any Investor, any
judgment, ruling, order, writ, injunction or decree applicable to such Investor
or any of its properties or assets, except in the case of clauses (A)(2) and
(B) for such violations, conflicts and breaches as would not reasonably be
expected to have a Material Adverse Effect on such Investor.
     (iii) Other than (A) in connection or in compliance with the HSR Act,
(B) in connection or in compliance with the German Antitrust Act, (C) Regulatory
Approvals, and (D) such other consents, approvals, orders, authorizations,
registrations, declarations, filings and notices the failure of which to be
obtained or made would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on such Investor, no notice to,
filing with, exemption or review by, or authorization, consent or approval of,
any Governmental Entity or any other person (nor expiration nor termination of
any statutory waiting periods) is necessary for the consummation by such
Investor of the transactions contemplated by the Transaction Documents.
          (c) Purchase for Investment. Such Investor acknowledges that the
Securities have not been registered under the Securities Act and the rules and
regulations thereunder or under any state securities Laws and that there is no
public or other market for the Preferred Shares. Such Investor (i) is acquiring
the Securities for its own account pursuant to an exemption from registration
under the Securities Act solely for investment and not with a view to
distribution in violation of the securities Laws, (ii) will not sell or
otherwise dispose of any of the Securities, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities Laws, (iii) has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of its investment in the Securities
and of making an informed investment decision and (iv) is an Accredited Investor
(as that term is defined by Rule 501 of the Securities Act).

27



--------------------------------------------------------------------------------



 



          (d) Financial Capability. Such Investor has available funds to make
the Purchase on the terms and conditions contemplated by this Agreement.
          (e) Brokers and Finders. Neither such Investor nor its Affiliates nor
any of their respective officers, directors or employees has incurred any
liability for any financial advisory fees, brokerage fees, commissions or
finder’s fees in connection with the Transaction Documents or the transactions
contemplated hereby and thereby.
          (f) No Exclusivity. Neither any Investor nor any of its Affiliates is
a beneficiary of or is subject to any exclusivity or similar arrangement or
agreement with respect to any debt or equity related to any potential investment
in the Company.
          (g) No Other Representations or Warranties. Except for the
representations and warranties contained in this Section 2.3, the Company
acknowledges that neither the Investors nor any other person on behalf of the
Investors makes any other express or implied representation or warranty with
respect to any Investor or with respect to any other information provided to the
Company in connection with the transactions contemplated by this Agreement.
ARTICLE III
Covenants
          3.1 Filings; Other Actions. (a)  Each of the Investors and the Company
will cooperate and consult with the others and use best efforts to prepare and
file all necessary documentation, to effect all necessary applications, notices,
petitions, filings and other documents, and to obtain all necessary permits,
consents, orders, approvals, clearances and authorizations of, or any exemption
by, all Governmental Entities (and in the case of the Company, also third
parties) necessary or advisable to consummate the transactions contemplated by
this Agreement. In particular, each of the Investors and the Company will use
their best efforts to obtain, and will use their best efforts to help the others
obtain, as promptly as practicable, all approvals, authorizations, consents,
clearances, expirations or terminations of waiting periods or exemptions
required from all necessary Governmental Entities for the transactions
contemplated by the Transaction Documents, including, but not limited to,
filings and notifications with respect to, and expiration or termination of any
applicable waiting period, under the HSR Act and any other applicable
competition or merger control laws, and all notices to, filings and
registrations with, and approvals, authorizations, consents, clearances or
exemptions from, all Governmental Entities referred to on Section 3.3(b) of the
Company Disclosure Schedule. Notwithstanding the foregoing, (i) neither Goldman,
Sachs & Co. nor any of its Affiliates shall be required to use efforts to seek
or obtain Regulatory Approvals and (ii) the Company shall not be required to
seek Regulatory Approvals from those States that require Regulatory Approvals
for a Person to hold 25% or more of the then outstanding securities of the
Company (but for the avoidance of doubt, shall be required to seek Regulatory
Approvals from those states that require Regulatory Approvals for a Person to
hold less than 25% of the outstanding securities of the Company) if any
Temporary Securities Unit (other than as a whole) shall have been transferred so
that all

28



--------------------------------------------------------------------------------



 



components of such Temporary Security Unit cease to be beneficially owned by the
same Person (and each Investor agrees to notify the Company if it transfers any
components of a Temporary Securities Unit in any manner that results in any
component of a Temporary Securities Unit being beneficially owned in such
manner), or if any Investor is in violation of its obligations under
Section 1.3(b) hereof. Each of the Investors and the Company will have the right
to review in advance, and to the extent practicable each will consult with the
others, in each case subject to applicable Laws relating to the exchange of
information, with respect to all the information relating to the other parties,
and any of their respective subsidiaries, which appears in any filing made with,
or written materials submitted to, any third party or any Governmental Entity in
connection with the transactions contemplated by this Agreement (including any
proxy materials in connection with the Shareholder Approval). In exercising the
foregoing right, each of the parties hereto agrees to act reasonably and as
promptly as practicable. Each party hereto agrees to keep the other parties
apprised of the status of matters relating to completion of the transactions
contemplated hereby. The Investors and the Company shall promptly furnish each
other with copies of written communications received by them or their
subsidiaries from, or delivered by any of the foregoing to, any Governmental
Entity in respect of the transactions contemplated by this Agreement or by the
other Transaction Documents, other than any communications received by an
Investor from, or delivered by an Investor to, the Internal Revenue Service (the
“IRS”) (and other than in respect of information filed or otherwise submitted
confidentially to any such Governmental Entity and other than in respect of
routine audits or ordinary course communications which could not reasonably be
expected to be material to the Company). Each party shall execute and deliver
both before and after the Closing such further certificates, agreements and
other documents and take such other actions as the other party may reasonably
request to consummate or implement such transactions or to evidence such events
or matters. Notwithstanding anything to the contrary in this Agreement, neither
any Investor nor its Affiliates shall be obligated to make (or offer to make)
any divestiture of, or otherwise limit (or offer to limit) Investor’s or its
Affiliates’ freedom of action with respect to, Investor’s or its Affiliates’
assets or businesses presently owned or hereafter acquired.
          (b) The Investors and the Company shall not, and shall not permit any
of their Subsidiaries or Affiliates to, acquire or agree to acquire by merger or
consolidation, or by purchasing a substantial equity interest in or a
substantial portion of the assets of, or by any other manner, any business or
any corporation, partnership, association or other business organization or
division thereof or otherwise acquire or agree to acquire any assets that would
delay or make materially more difficult the obtaining of any approvals,
authorizations, consents, clearances, expirations or terminations of waiting
periods or exemptions approval or authorization required under the HSR Act or
the German Antitrust Act for the transactions contemplated by the Transaction
Documents. Notwithstanding anything herein to the contrary, Goldman, Sachs & Co.
and its affiliates may engage in any brokerage, investment advisory, financial
advisory, anti-raid advisory, merger advisory, financing, asset management,
trading, market making, arbitrage and other similar activities conducted in the
ordinary course of their business.
          (c) The Company agrees to use its best efforts to obtain the
Shareholder Approval. In connection with the foregoing, the Company shall call
and hold a meeting of its stockholders to seek Shareholder Approval prior to the
Outside Date, and file with the SEC a

29



--------------------------------------------------------------------------------



 



proxy statement and shall use its best efforts to solicit proxies in favor of
Shareholder Approval, and shall use its best efforts to respond to any comments
of the SEC or its staff and to cause a definitive proxy statement related to
such shareholders’ meeting to be mailed to the Company’s shareholders. The Board
of Directors shall unanimously recommend Shareholder Approval and such unanimous
recommendation shall be included in each proxy statement filed with the SEC and
disseminated to Company shareholders in connection with such shareholder meeting
(such recommendations, the “Company Board Recommendation”), except that the
Board of Directors may withdraw or modify such recommendation, and cease
exercising the efforts described above (but shall continue to be required to
call and hold the shareholder meeting or meetings for the purpose of obtaining
Shareholder Approval and to solicit proxies with respect to such meeting), if
the Board of Directors determines, in good faith, after consultation with
outside legal counsel, that such action is required for the Board of Directors
to comply with its fiduciary duties to the Company’s shareholders under
applicable Law. The Company shall notify the Investors promptly of the receipt
of any comments from the SEC or its staff and of any request by the SEC or its
staff for amendments or supplements to such proxy statement or for additional
information and will supply the Investors with copies of all correspondence
between the Company or any of its representatives, on the one hand, and the SEC
or its staff, on the other hand, with respect to such proxy statement. If at any
time prior to such shareholders’ meeting there shall occur any event that is
required to be set forth in an amendment or supplement to the proxy statement,
the Company shall as promptly as practicable prepare and mail to its
shareholders such an amendment or supplement. Each of the Investors and the
Company agree promptly to correct any information provided by it or on its
behalf for use in the proxy statement if and to the extent that such information
shall have become false or misleading in any material respect, and the Company
shall as promptly as practicable prepare and mail to its shareholders an
amendment or supplement to correct such information to the extent required by
applicable laws and regulations. The Company shall provide each of the Investors
with drafts of each such proxy statement, or amendment or supplement thereto,
and consult with each of the Investors regarding the same, in each case, prior
to filing or mailing the same. Without limiting the generality of the foregoing,
the Company’s obligations pursuant to the first two sentences of this
Section 3.1(c) shall not be affected by (i) the commencement, public proposal,
public disclosure or communication to the Company of any Company Transaction
Proposal (as defined below) or (ii) the withdrawal or modification by the Board
of Directors of the Company or any committee thereof of the Company Board
Recommendation. In the event that Shareholder Approval is not obtained at the
first meeting of shareholders at which Shareholder Approval is sought, at the
written request of the Investors, the Company shall call and convene a
subsequent meeting of shareholders for the purpose of obtaining Shareholder
Approval (and the Board of Directors will unanimously recommend Shareholder
Approval, except that the Board of Directors may withdraw or modify such
recommendation (but shall continue to be required to call and hold the
shareholder meeting for the purpose of obtaining Shareholder Approval and to
solicit proxies with respect to such meeting), if the Board of Directors
determines, in good faith, after consultation with outside legal counsel, that
such action is required for the Board of Directors to comply with its fiduciary
duties to the Company’s shareholders under applicable Law), which meeting may
not be delayed by the Company, and all covenants between the parties set forth
in this Section 3.1 shall apply equally with respect to any subsequent meeting
of shareholders; provided, however, that the Company shall be required to comply
with the

30



--------------------------------------------------------------------------------



 



obligations of this sentence only in the event that, at the time that the
Investors deliver such written notice to the Company, (x) each Temporary
Security Unit required to be subject to the Escrow Account shall remain subject
to the Escrow Account and no Investor shall have transferred any component of
any Temporary Security Unit (other than transfer of a Temporary Security Unit as
a whole), (y) each holder of a Temporary Security Unit shall have agreed in
writing with the Company that the restrictions on transfer set forth in
Section 4.5(a) hereof and the restrictions set forth in Section 1.3(b) hereof
shall continue until the first business day following the shareholder meeting at
which such proposal shall be considered (the “Extended Date”), and (z), as
applicable, the Escrow Agent and each beneficial owner of Temporary Security
Units subject to the Escrow Account shall have agreed that the Escrow Agreement
shall be extended, and each such Temporary Security Unit shall remain subject to
the Escrow Account, until the Extended Date. Unless otherwise required by Law,
the Company shall not call or convene a meeting of its stockholders prior to the
meeting of stockholders at which Shareholder Approval is sought.
          (d) Each party agrees, upon request, to furnish the other parties with
all information concerning itself, its subsidiaries, directors, officers and
stockholders and such other matters as may be reasonably necessary or advisable
in connection with the proxy statement in connection with any meeting of the
Company’s stockholders, to be held no later than the Outside Date (defined
herein), at which meeting the Company intends to seek Shareholder Approval, and
any other statement, filing, notice or application made by or on behalf of such
other party or any of its subsidiaries to any Governmental Entity in connection
with the Purchase and the other transactions contemplated by the Transaction
Documents.
     3.2 Access, Information and Confidentiality.
          (a) With respect to each respective Investor, (i) from the date hereof
until the Closing Date or the termination of this Agreement and (ii) if
applicable, from the Closing Date until the date when such Investor and its
Affiliates cease to own in the aggregate Securities representing, directly or
indirectly, an initial Purchase Price under this Agreement (irrespective of the
then current value of such Securities) (“Initial Cost”) that is at least 10% of
the aggregate Initial Cost of the Securities acquired by such Investor and its
Affiliates at the Closing, the Company will ensure that upon reasonable notice,
the Company and the Company Subsidiaries (1) will afford to such Investor and
such Investor’s representatives (including, without limitation, officers and
employees of such Investor, and counsel, accountants and other professionals
retained by such Investor) such access during normal business hours to its
books, records (including, without limitation, Tax Returns and appropriate work
papers of independent auditors under normal professional courtesy), properties,
personnel, accountants and other professional retained by the Company and to
such other information as such Investor may reasonably request; (2) will furnish
such Investor with such financial and operating data and other information with
respect to the business and properties of the Company as the Company prepares
and compiles for members of its Board of Directors in the ordinary course and as
such Investor may from time to time reasonably request; and (3) permit such
Investor to discuss the affairs, finances and accounts of the Company, and to
furnish advice with respect thereto, with the principal officers of the Company
within thirty days after the end of each fiscal quarter of the Company. All
requests

31



--------------------------------------------------------------------------------



 



for access and information shall be coordinated through senior corporate
officers of the Company.
          (b) Each party to this Agreement will hold, and will cause its
respective subsidiaries and their directors, officers, employees, agents,
consultants and advisors to hold, in strict confidence, unless compelled to
disclose by judicial or administrative process or, in the advice of its counsel,
by other requirement of Law or the applicable requirements of any regulatory
agency or relevant stock exchange, all non-public records, books, contracts,
instruments, computer data and other data and information (collectively,
“Information”) concerning the other party furnished to it by such other party or
its representatives pursuant to this Agreement (except to the extent that such
information can be shown to have been (1) previously known by such party on a
non-confidential basis, (2) in the public domain through no fault of such party
or (3) later lawfully acquired from other sources by the party to which it was
furnished), and neither party shall release or disclose such Information to any
other person, except its to auditors, attorneys, financial advisors, and other
consultants and advisors. Subject to the foregoing, any party compelled to
disclose Information pursuant to this Section 3.2(b) shall (x) as promptly as
practicable, provide the other parties with notice of such request to disclose
Information so that the parties may seek an appropriate protective order or
other appropriate remedy (and the other parties shall cooperate in connection
therewith), and (y) may furnish, that portion (and only that portion) of the
Information that, on the advice of its counsel, such party is legally compelled
or is otherwise required to disclose. In addition, all information furnished to
the Investors and their respective representatives and all analyses,
compilations, data, studies or other documents prepared by any Investor or its
representatives containing or based in whole or in part on any such furnished
information or reflecting such Investor’s review of, or interest in, the Company
shall be used solely as set forth and permitted by the confidentiality
agreement, dated as of November 28, 2007, between the Company and THL and the
confidentiality agreement, dated as of December 11, 2007 (and the side letter
thereto dated January 2, 2008) between the Company and GS (the “Confidentiality
Agreements”); provided, however, that each Investor may provide Information to
potential permitted transferees of Securities so long as the recipient enters
into a confidentiality agreement (as to which the Company is a third party
beneficiary and may enforce the agreement) with disclosure terms at least as
restrictive as the disclosure terms in the Confidentiality Agreements.
Notwithstanding the foregoing, in connection with a syndication to co-investors
as permitted by Section 4.5, any Investor shall be permitted to provide
Information to a potential syndicate member subject to customary confidentiality
protections enforceable by the Company.
     3.3 Certain Additional Covenants of the Company.
          (a) Except as otherwise expressly permitted or required by the
Transaction Documents, permitted by Section 4.9 or as set forth on
Section 3.3(a) of the Company Disclosure Schedule, during the period from the
date of this Agreement until the earlier of the Closing Date and the termination
of this Agreement pursuant to Section 5.1, the Company shall conduct its
business, and shall cause its subsidiaries to conduct their respective
businesses, in all material respects in the ordinary course, including, without
limitation, paying its obligations, including customer signing bonuses, capital
expenditures, taxes and other accounts payable, in the ordinary course of
business consistent with past practice. Prior to the

32



--------------------------------------------------------------------------------



 



earlier of the Closing Date and the termination of this Agreement pursuant to
Section 5.1, except as expressly permitted or required by the Transaction
Documents, neither the Company nor any Company Subsidiary shall, without the
prior approval of the Investors (such approval not to be unreasonably withheld
or delayed) take any action that (i) would require a separate series vote of the
holders of Series C Preferred Stock under Section 9 of Series C Certificate if
the Series C Preferred Stock was outstanding at such time, (ii) would trigger a
redemption right under Section 11 of the Series C Certificate if Series C
Preferred Stock was outstanding at such time (and, if applicable, holders of
Series C Preferred Stock did not approve a Trigger Event (as defined in the
Series C Certificate), or (iii) would result in an adjustment to be made under
Section 7(c) of the Series B Certificate if Series B Preferred Stock was
outstanding at such time.
          (b) The Company shall not declare or pay any dividend or distribution
on any securities of the Company on or prior to the Closing. If, prior to the
Closing, the Company shall take any action that would require any adjustment to
be made under Section 7(c) of the Series B Certificate as if shares of Series B
Preferred Stock were issued on the date of this Agreement, the Company must make
appropriate and equitable adjustments with respect to the Investors such that
the Investors will receive the benefit of such transaction as if (x) all of the
Securities to be acquired by the Investor had been outstanding as of the date of
such action and (y) Shareholder Approval and all required Regulatory Approvals
had been obtained. “Regulatory Approval” means confirmation by a State,
reasonably satisfactory to the Company and the Investors, that the Licensee
and/or the Investors have complied with applicable prior notice or prior
approval procedures for change of control under such State’s laws or regulations
applicable to entities engaged in the money transfer or payment systems business
or the parties to be deemed to control such parties. “Licensee” means MoneyGram
Payment Systems, Inc., a wholly-owned subsidiary of the Company. “State” means
any of the jurisdictions listed on Section 3.3(b) of the Company Disclosure
Schedule.
          (c) The Company shall use its reasonable best efforts to satisfy the
closing conditions set forth in Section 1.2(c) of this Agreement in a timely
manner. Each of the Investors will cooperate reasonably with the Company in the
Company’s efforts to satisfy the conditions set forth in Sections 1.2(c)(i),
(ii) and (iv).
          (d) At THL’s written request, the Company shall convert CAG, Inc. into
a limited liability company that is treated as a disregarded entity for Tax
purposes prior to the Closing.
          (e) The parties shall not treat any of the Series B Preferred Shares,
the Series B-1 Preferred Shares, the Series C Preferred Shares or the Series D
Preferred Stock as “preferred stock” for purposes of Section 305 of the Code,
unless required to do so by a change in applicable Tax Laws (or the
interpretation thereof) or a good faith resolution of a Tax contest.
          (f) Without the prior written consent of all of the Investors, neither
the Company nor any of the Company Subsidiaries shall directly or indirectly use
any proceeds from the Investment, the Existing Credit Facilities or the Second
Lien Notes to acquire any obligations the interest on which is exempt from taxes
imposed by subtitle A of the Code.

33



--------------------------------------------------------------------------------



 



          (g) Without the prior written consent of all of the Investors, prior
to the Closing, the Company shall not and shall not permit the Company
Subsidiaries to make investments in a manner that is in contravention of the
investment policy as set forth on Schedule F hereto (the “Investment Policy”);
provided that, notwithstanding the foregoing, any securities held or sold by the
Company set forth on Schedule B or Schedule C hereto shall not be considered to
be held or sold in contravention of the Investment Policy.
ARTICLE IV
Additional Agreements
     4.1 Governance Matters. (a) As of the Closing Date, the Investors, together
with their Affiliates, shall be entitled, in their capacity as holders of record
of 9.9% of the Company’s currently issued and outstanding Common Stock, to
nominate and cause the Company to appoint one individual to the Board of
Directors to serve as a director (a “Board Representative”), subject to
satisfaction of all legal and governance requirements regarding service as a
director of the Company, which Board Representative is reasonably acceptable to
the Board of Directors, and which Board Representative the Company will be
required to recommend to its stockholders for election to the Board of Directors
at the Company’s stockholder meetings. If such director ceases to be a director
prior to the issuance of Series B Preferred Stock, but while the Investors and
their respective Affiliates, as a whole, own in the aggregate Securities
representing, directly or indirectly, an Initial Cost of not less than
$75,000,000 (a “Qualifying Ownership Interest”), the Investors shall be
entitled, in such capacity, to nominate and cause the Company to appoint a
replacement for such director. At any time prior to the Exchange Date, if the
Investors’ nomination and appointment of two individuals to the Board of
Directors would not result in a violation of applicable rules and regulations
promulgated by the New York Stock Exchange, the Investors shall be entitled to
nominate and appoint two individuals to the Board of Directors. As of the
Closing Date, the Investors, together with their Affiliates, shall also be
entitled to appoint two observers to the Board of Directors (the “Board
Observers”), which Board Observers are reasonably acceptable to the Board of
Directors. The Board Observers shall be entitled to participate fully in all
meetings of the Board of Directors, but shall not have the authority to vote
thereat. At any time that the Investors, together with their Affiliates, have a
right to nominate one or more Board Representatives, Thomas H. Lee Equity Fund
VI, L.P. (“THL VI”) shall have the right to select the individual or individuals
who the Investors will nominate to be at least one of such Board Representatives
so long as THL VI and its Affiliates beneficially own in the aggregate
Securities representing, directly or indirectly, an Initial Cost that is not
less than 10% of the aggregate Initial Cost of the Securities acquired by THL VI
and its Affiliates at the Closing.
          (b) Upon issuance to the Investors of the Series B Preferred Stock,
the Investors shall lose their right to have the Board Observers attend meetings
of the Board and shall instead be entitled to nominate and cause the Company to
appoint such additional Board Representatives to the Board as shall, when
aggregated with the Board Representative already designated by the Investors at
the Closing Date, provide the Investors with that number of directors as is
proportionate to Investors’ Common Stock ownership, calculated on a fully-

34



--------------------------------------------------------------------------------



 



converted basis (assuming all shares of Series B-1 Preferred Stock were
converted into Series B Preferred Stock and all Series B Preferred Stock was
converted into Common Stock), where the Board of Directors may elect to
(i) increase the size of the Board of Directors (subject to Section 4.1(f)),
(ii) fill any vacancies resulting from resignations, or (iii) a combination of
(i) and (ii) to accomplish such proportionate representation of Investor on the
Board of Directors. These Board Representatives shall satisfy all legal and
governance requirements regarding service as a director of the Company and shall
be reasonably acceptable to the Board of Directors and the Company shall be
required to recommend to its stockholders the election of such Board
Representatives to the Board of Directors at the Company’s stockholder meetings.
The Investors shall also be entitled to nominate and cause the Company to
appoint individuals to fill any vacancies in such directorships at any time, up
to a number of directors as is proportionate to the Investors’ Common Stock
ownership, calculated on a fully-converted basis (as described above). In
addition, the Company agrees that the Board Representatives shall be entitled to
the same rights, privileges and compensation as the other members of the Board
of Directors in their capacity as such, including with respect to insurance
coverage and reimbursement for Board of Directors participation and related
expenses. The Company agrees that the Board Observers shall be entitled to
reimbursement for the Board Observers’ participation and related expenses. The
Board Representatives shall be spread as even as practicable among the classes
of directors. From and after the Closing Date, the Company shall use its best
efforts to purchase and maintain, at its expense, insurance, from reputable
carriers and in an amount determined from, and from time to time after, the
Closing Date in good faith by the Board of Directors to be appropriate, on
behalf of and covering the individuals who at any time on or after the Closing
Date are or become directors of the Company, against any and all expense,
liability or loss asserted against or incurred by such individual in such
capacity or arising out of such individual’s status as such, subject to
customary exclusions.
          (c) Subject to the further provisions of this Section 4.1, the
Company’s Governance and Nominating Committee (or any other committee exercising
a similar function) (the “Nominating Committee”) shall recommend to the Board of
Directors that such persons designated by the Investors to be Board
Representatives pursuant to Sections 4.1(a) and (b) (or any successor designated
by the Investors and reasonably acceptable to the Company) be included in the
slate of nominees recommended by the Board of Directors to stockholders for
election as directors at each annual meeting of stockholders of the Company at
which such person’s term expires. The Company shall use reasonable best efforts
to have the Board Representatives elected as directors of the Company and the
Company shall solicit proxies for them to the same extent as it does for any of
its other nominees to the Board of Directors.
          (d) Subject to applicable Law and any rules and regulations
promulgated by the New York Stock Exchange, for so long as the Investors are
entitled to appoint a Board Representative pursuant to Section 4.1, the
Investors shall also be entitled to representation proportionate to Investors’
aggregate Common Stock ownership, calculated on a fully-converted basis (as
described above), on all committees of the Board of Directors, provided that
notwithstanding the foregoing, the Investors shall be entitled to have a minimum
of one Board Representative serving on each committee of the Board of Directors
(except where a Board Representative is in a conflict position, such Board
Representative may not serve on a

35



--------------------------------------------------------------------------------



 



special committee of the Board of Directors, and where an Investor is in a
conflict position, none of the such Investor’s Board Representatives may serve
on the relevant special committee of the Board of Directors). If applicable Law
or New York Stock Exchange rules and regulations prevent any Board
Representative from serving on a committee, the Investors shall be entitled to
appoint a Board Observer to such committee, so long as any such Board Observer
meets any applicable independence rules of the New York Stock Exchange.
          (e) At any time the Investors have a right to nominate and appoint one
or more individuals to the Board of Directors to serve as a director, if any
Board Representative shall cease to serve as a director for any reason, the
Company and its Board of Directors will use its reasonable best efforts to take
all action required to fill the vacancy resulting therefrom with a person
designated by the Investors and reasonably acceptable to the Company, subject to
satisfaction of all legal and governance requirements regarding service as a
director of the Company.
          (f) Subject to the Certificate of Incorporation and Bylaws, (i) prior
to the issuance of Series B Preferred Stock, for so long as the Investors have
the right to nominate directors under this Section 4.1, the maximum size of the
Board of Directors shall be capped at 13 directors and (ii) from and after the
Exchange, the Company shall use its reasonable best efforts to maintain a Board
of Directors with at least 11 members.
          (g) If the Investors and their Affiliates at any time cease, as a
whole, to beneficially own in the aggregate a Qualifying Ownership Interest, the
Investors will have no further rights under Sections 4.1(a) through (f) and, if
so requested by the Company, shall promptly cause to resign, and take all other
action reasonably necessary, or reasonably requested by the Company, to cause
the prompt removal of, the Board Representative.
          (h) Following the issuance of the Series B Preferred Stock and
Series B-1 Preferred Stock to Investors and so long as Unaffiliated Shareholders
(as defined below) beneficially own at least 10% of the outstanding Common
Stock, on a fully-diluted basis:
     (i) there shall be at least three (3) Independent Directors, where
“Independent Director” means a director who has been nominated or approved by
the Continuing Directors and satisfies all standards for independence
promulgated by (A) the New York Stock Exchange, (B) the Company’s Corporate
Governance Guidelines, as amended November 15, 2007, as available on the
Company’s website, and (C) any other applicable Laws;
     (ii) the Company shall not engage in any Affiliated Transaction that is not
approved by the Independent Directors. In no event shall the Investors charge
the Company any ongoing monitoring or other similar fee. “Affiliated
Transaction” means any transaction or series of related transactions, directly
or indirectly between the Company, any Company Subsidiary, or another other
controlled Affiliates of the Company or any Company Subsidiary on the one hand,
and any Investor or any Affiliate of an Investor or any Associated Person of any
Investor (except for, in the case of Affiliates and Associated Persons (as
defined in the Exchange Act), the Company or any Company Subsidiary), on the
other hand, that have a fair market value in excess of

36



--------------------------------------------------------------------------------



 



$2,000,000; provided that none of the following shall constitute an Affiliated
Transaction:
     (A) acquisitions of securities, or payments, transactions, Board of
Directors rights, access rights, anti-dilution rights, registration rights and
all other matters, contemplated by this Agreement or the other Transaction
Documents, including, without limitation, the respective Certificates of
Designations for the Preferred Shares (including the respective dividends, and
exercising and consummating the respective conversion or exchange rights and
redemption rights, contemplated by such Certificates of Designations);
     (B) customary compensation arrangements (whether in the form of cash or
equity awards), expense reimbursement, D&O insurance coverage, and
indemnification arrangements (and related advancement of expenses) in each case
for Board of Directors designees and Board Observers, or any use by such
persons, for Company business purposes, of aircraft, vehicles, property,
equipment or other assets owned or provided by the Company or Company
Subsidiaries;
     (C) transactions and arrangements (i) after the Closing Date if the same is
in the ordinary course of the Company’s business and does not involve payments
by the Company in excess of $5,000,000 in the aggregate for any transaction or
series of related transactions and is on terms and conditions not less favorable
to the Company in any material respect than those available with non-Affiliates
for comparable transactions or arrangements or (ii) pursuant to agreements in
effect as of the Closing Date;
     (D) acquisition of Common Stock or other securities pursuant to any stock
split, stock dividend, pro rata rights offering, or the like;
     (E) any amendment or termination of the Company’s Rights Agreement, or any
redemption of rights outstanding under the Rights Agreement; or
     (F) sale of investment securities in the ordinary course of the Company’s
business.
     (iii) the members of the Board of Directors who are unaffiliated with the
Investors and were members of the Board of Directors prior to the Closing (or
persons specifically approved by such directors or their successors as
successors for these purposes) (the “Continuing Directors”) shall have the right
to select the persons that will be nominated by the Company as Independent
Directors;
     (iv) upon a resolution of the committee of Independent Directors, the
Company shall exercise its right to redeem the Series B Preferred Stock and
Series B-1 Preferred Stock at any time that such right is exercisable in each
case, pursuant to the respective Certificates of Designations therefor; and
     (v) Holders of shares of Common Stock beneficially owned by persons not
affiliated with the Investors (“Unaffiliated Shareholders”) shall be third party
beneficiaries to this Section 4.1(h).

37



--------------------------------------------------------------------------------



 



          (i) The Company shall keep the Investors informed, on a current basis,
of any events, discussions, notices or changes with respect to any Tax (other
than ordinary course communications which could not reasonably be expected to be
material to the Company), criminal or regulatory investigation or action
involving the Company or any of its Subsidiaries (other than routine audits or
ordinary course communications which could not reasonably be expected to be
material to the Company), and shall reasonably cooperate with the Investors,
their members and their respective Affiliates in an effort to avoid or mitigate
any cost or regulatory consequences to them that might arise from such
investigation or action (including by reviewing written submissions in advance,
attending meetings with authorities and coordinating and providing assistance in
meeting with regulators).
     4.2 Legend. (a) Each of the Investors agrees that all certificates or other
instruments representing the Securities subject to this Agreement will bear a
legend substantially to the following effect:
     “THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE
AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS. THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE
ALSO SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN THAT CERTAIN
PURCHASE AGREEMENT DATED AS OF FEBRUARY 8, 2008 AMONG THE ISSUER OF SUCH
SECURITIES (THE “COMPANY”) AND THE OTHER PARTY OR PARTIES NAMED THEREIN. A COPY
OF THE PROVISIONS OF SUCH AGREEMENT SETTING FORTH SUCH RESTRICTIONS ON TRANSFER
IS ON FILE WITH THE SECRETARY OF THE ISSUER.
          (b) Upon request of an Investor, upon receipt by the Company of an
opinion of counsel reasonably satisfactory to the Company to the effect that the
first sentence of such legend is no longer required under the Securities Act,
the Company shall promptly cause the first sentence of such legend to be removed
from any certificate for any Securities so to be Transferred. Upon request of an
Investor, the remainder of the legend shall be removed upon the expiration of
the applicable transfer restrictions set forth in this Agreement. Each Investor
acknowledges that the Securities have not been registered under the Securities
Act or under any state securities Laws and agrees that it will not sell or
otherwise dispose of any of the Securities, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities Laws.
     4.3 Reservation for Issuance. The Company will reserve that number of
(x) shares of Common Stock sufficient for issuance upon conversion of Series B
Preferred Shares, Series B-1 Preferred Stock and Series D Preferred Stock owned
at any time by the Investors (up to the number of shares of Common Stock
authorized in the Certificate of Incorporation), (y) Series B Preferred Shares
or Series B-1 Preferred Shares sufficient for issuance upon exchange of
Temporary Security Units or Series B-1 Preferred Shares owned at any time by the
Investors

38



--------------------------------------------------------------------------------



 



without regard to any limitation on such conversion, and (z) Series D Preferred
Shares sufficient for issuance upon exchange of Temporary Security Units or
Series B-1 Preferred Shares owned at any time by the Investors without regard to
any limitation on such conversion. In the event that there shall not be
sufficient shares of Common Stock issued but not outstanding or authorized but
unissued to permit the exercise in full of the rights contained in this
Agreement or in the Certificates of Designations, (i) the Company shall use its
best efforts to take all such action as may be necessary to authorize
additional shares of Common Stock for issuance upon exercise of such rights and
(ii) the Company shall, at an Investor’s request, exchange all or any portion of
such Investor’s Common Stock for non-voting securities of the Company with
equivalent economic rights.
     4.4 Lost, Stolen or Destroyed Certificates. If from and after the Closing,
any certificate for shares of Preferred Stock or Common Stock shall be
mutilated, lost, stolen or destroyed, the Company shall issue, in exchange and
in substitution the mutilated certificate, or in lieu of and substitution for
the certificate lost, stolen or destroyed, a new certificate of like tenor and
representing an equivalent amount and kind of shares. If reasonably required by
the Company in connection with replacing a share certificate as aforesaid, the
applicable record holder of such shares shall furnish the Company with an
indemnity on customary terms for such situations, reasonably sufficient to
protect the Company from any out-of-pocket loss which it may suffer from
replacing such certificate.
     4.5 Restrictions on Transfers.
          (a) Transfer of Temporary Security Units. Prior to the Outside Date,
no Investor shall be permitted to sell or otherwise transfer the Temporary
Security Units, except, as applicable, subject in any event to the provisions of
Section 1.3(b), (x) to an Affiliate, and/or with respect to THL, to any
coinvestor who is an Affiliate of Thomas H. Lee Partners, L.P., that agrees to
become bound by the terms of this Agreement including the transfer restrictions
set forth in this Section 4.5(a) and the exchange obligations set forth in
Section 1.3, (y) pursuant to a merger or consolidation of the Company or
(z) pursuant to a syndication arrangement (A) under which such Investor
syndicates Temporary Security Units constituting no more than 50% of the
Securities purchased at the Closing; (B) pursuant to which such Investor retains
voting and dispositive control over the transferred Temporary Security Units and
the transferred Temporary Security Units remain subject to the provisions of
this Agreement, including the transfer restrictions set forth in this
Section 4.5(a) and the exchange obligations set forth in Section 1.3; and
(C) which shall be completed within 120 days from the Closing Date.
Notwithstanding anything to the contrary herein, from and after the Outside
Date, if Shareholder Approval has not been obtained, the Investors shall be
permitted to sell Temporary Security Units or any component thereof except that
the Investors will agree not to sell Temporary Security Units or any component
thereof to any person listed on Schedule 4.5 hereto or any of such person’s
Affiliates (unless such sale is pursuant to a merger or consolidation of the
Company). “Outside Date” shall mean the date that is six (6) months from the
date hereof.
          (b) Transfer of the Series B Preferred Stock and the Series B-1
Preferred Stock. No Investors shall be permitted to sell or otherwise transfer
the Series B Preferred Stock, the Series B-1 Preferred Stock or the Common Stock
or other securities issued upon

39



--------------------------------------------------------------------------------



 



conversion thereof prior to January 1, 2009, except (x) to an Affiliate, and/or
with respect to THL, to any coinvestor who is an Affiliate of Thomas H. Lee
Partners, L.P., that agrees to become bound by the terms of this Agreement
including the transfer restrictions set forth in this Section 4.5(b) and the
exchange obligations set forth in Section 1.3, (y) pursuant to a merger or
consolidation of the Company, or (z) pursuant to a syndication arrangement
(A) under which such Investor syndicates a number of shares of Series B
Preferred Stock or Series B-1 Preferred Stock, as applicable constituting no
more than 50% of the Securities purchased at the Closing; (B) pursuant to which
the Investors retain voting and dispositive control over the transferred
securities and the transferred securities remain subject to the provisions of
this Agreement, and (C) which shall be completed within 90 days from date on
which Shareholder Approval is obtained. After January 1, 2009, the Investors
shall be permitted to sell all Company securities except that each Investor will
agree not to sell in a private sale any Preferred Stock or Common Stock or other
securities received in the Investment to any person listed on Schedule 4.5
hereto or any such person’s affiliates (unless such sale is pursuant to a merger
or consolidation of the Company).
          (c) If any Investor desires to transfer in a private transaction any
securities (including Temporary Security Units) to any person, who, to the
Investors’ knowledge, after giving effect to such transfer, would beneficially
own more than 9.9% or such other threshold as may be applicable as a result of
applicable state regulations concerning money transfers (the “Applicable
Threshold”) of the outstanding voting securities of the Company, such Investor
shall notify the Company prior to effecting such transfer, and the Company will
cooperate with such Investor so that such Investor may, as soon as practicable
but in any event within two (2) business days of such notification, to the
extent the amount of securities to be transferred is in excess of the Applicable
Threshold and any applicable approvals have not yet been received, transfer
non-voting securities to such person (in lieu of voting securities) such that
prior notice and/or approval under the laws relating to money transmission or
the sale of check of any State would not be required to effect such transfer.
          (d) For purposes of this Section 4.5, “transfer” shall mean any sale,
transfer, pledge, assignment or other disposition. The Investors shall not
transfer any Securities in violation of Law.
     4.6 Withholding. The Company shall be entitled to deduct and withhold from
amounts payable to an Investor or any of its Affiliate funds in respect of the
Securities such amounts as it is required to deduct and withhold under
applicable Law. To the extent that amounts are so withheld by the Company, such
withheld amounts shall be treated for all purposes as having been paid to such
Investor or any such Affiliate fund in respect of which such deduction and
withholding was made by the Company. Prior to an Investor or any of its
Affiliate funds receiving any Securities, the Investor shall, and shall cause
such Affiliate fund to, deliver to the Company a duly executed IRS Form W-9 or
the appropriate IRS Form W-8, as applicable, and such other IRS forms as may
reasonably requested by the Company from time to time. Each Investor shall, and
cause such Affiliate fund to, update all such IRS Forms, as appropriate, from
time to time.

40



--------------------------------------------------------------------------------



 



     4.7 Anti-Dilution Rights.
          (a) Sale of New Stock. From and after the Closing, so long as the
Investors and their Affiliates own (in the aggregate) a Qualifying Ownership
Interest (before giving effect to any issuances triggering this Section),
(i) each of the respective Investors shall have the right, or shall at any time
and from time to time have the right to appoint an Affiliate of such Investor
that agrees in writing for the benefit of the Company to be bound by the terms
of this Agreement (any such Affiliate shall be included in the term “Investors”
for purposes of this Section) to exercise, the anti-dilution rights set forth in
this Section (the Investors or such Affiliate, an “Anti-Dilution Right Entity”);
and (ii) if at any time after the Closing, the Company at any time or from time
to time makes any public or non-public offering of any equity (including Common
Stock, preferred stock or restricted stock), or any securities, options or debt
that are convertible or exchangeable into equity or that include an equity
component (such as an “equity” kicker) (including any hybrid security) (any such
security, a “New Security”) (other than (1) pursuant to the granting or exercise
of employee stock options or other stock incentives pursuant to the Company’s
stock incentive plans or the issuance of stock pursuant to the Company’s
employee stock purchase plan, in each case in the ordinary course of equity
compensation awards, or (2) issuances for the purposes of consideration to fund
acquisition transactions), the Anti-Dilution Right Entity shall be afforded the
opportunity to acquire from the Company for the same price (net of any
underwriting discounts or sales commissions) and on the same terms (except that,
to the extent permitted by Law and the Certificate of Incorporation and Bylaws,
the Anti-Dilution Right Entity may elect to receive such securities in nonvoting
form, convertible into voting securities upon certain transfers to
non-Affiliates or upon a widely dispersed offering) as such securities are
proposed to be offered to others, up to the amount of New Securities in the
aggregate required to enable the Investors and their controlled Affiliates to
maintain their aggregate proportionate Common Stock-equivalent interest in the
Company. The amount of New Securities that the Anti-Dilution Right Entity shall
be entitled to purchase in the aggregate shall be determined by multiplying
(x) the total number of such offered shares of New Securities by (y) a fraction,
the numerator of which is the number of shares of Common Stock beneficially
owned by the Investors held at such time by the Investors (assuming, to the
extent it has not occurred, exchange of all Temporary Security Units for
Series B Preferred Shares and Series B-1 Preferred Stock and receipt of all
Regulatory Approvals), and the denominator of which is the number of shares of
Common Stock then outstanding. If and to the extent the issuance of New
Securities to a Anti-Dilution Right Entity would cause such Anti-Dilution Right
Entity to hold more New Securities than applicable money transmitter or similar
Laws allow such Anti-Dilution Right Entity to hold, the Company shall reduce the
number of New Securities issuable to the Anti-Dilution Right Entity to the
extent necessary to comply with applicable money transmitter or similar Laws and
shall instead issue such Anti-Dilution Right Entity the number of Series D
Preferred Stock or other applicable securities of the Company with equivalent
economic rights. Notwithstanding anything to the contrary in this Agreement, it
is understood and agreed that prior to the Exchange, the Investors need not be
granted voting rights in excess of 19.9% of the voting rights or rights to
appoint directors or observers in excess of the rights to appoint directors and
observers contemplated by this Agreement, and that the inability to grant any
such right shall not prohibit an issuance of New Securities.
          (b) Notice. At any time at which the anti-dilution rights contemplated
by this Section 4.7 apply:

41



--------------------------------------------------------------------------------



 



     (i) In the event the Company proposes to offer New Securities in an
underwritten public offering or a private offering made to financial
institutions for resale pursuant to Rule 144A, no later than five (5) business
days after the initial filing of a registration statement with respect to such
underwritten offering or the commencement of such Rule 144A offering, it shall
give the Anti-Dilution Right Entity written notice of its intention (including,
in the case of a registered public offering and to the extent possible, a copy
of the prospectus included in the registration statement filed with respect to
such offering) describing, to the extent possible, the price (or range of
prices), anticipated amount of securities, timing and other terms of such
offering. The Anti-Dilution Right Entity shall have five (5) business days from
the date of receipt of such a notice to notify the Company in writing that it
intends to exercise such anti-dilution purchase rights and as to the amount of
New Securities the Anti-Dilution Right Entity desires to purchase, up to the
maximum amount calculated pursuant to Section 4.7(a). Such notice shall
constitute a non-binding indication of interest of the Anti-Dilution Right
Entity to purchase the amount of New Securities so specified at the price and
other terms set forth in the Company’s notice to it. The failure of the
Anti-Dilution Right Entity to respond within such five (5) business day period
shall be deemed to be a waiver of the Anti-Dilution Right Entity’s rights under
this Section 4.7 only with respect to the offering described in the applicable
notice and a notice purporting to exercise anti-dilution rights for more than
the maximum amount contemplated by this Section 4.7 shall be deemed to be an
election to acquire the maximum amount.
     (ii) If the Company proposes to offer New Securities in a transaction that
is not an underwritten public offering or Rule 144A offering (a “Private
Placement”), the Company shall (A) give the Investors written notice of its
intention, describing the anticipated amount of securities, price and other
terms upon which the Company proposes to offer the same and (B) promptly provide
the Investors with an updated notice reflecting any changes to such anticipated
amount of securities, price or other material terms. Each Investor shall have
ten (10) business days from the date of receipt of the last notice required by
the immediately preceding sentence to notify the Company in writing that it
intends to exercise such anti-dilution purchase rights and as to the amount of
New Securities the Anti-Dilution Right Entity desires to purchase, up to the
maximum amount calculated pursuant to Section 4.7(a). Such notice shall
constitute a non-binding indication of interest of the Anti-Dilution Right
Entity to purchase the amount of New Securities so specified at the price and
other terms set forth in the Company’s notice to it; provided that the closing
of the Private Placement with respect to which such rights has been exercised
takes place within fifteen (15) calendar days after the giving of notice of such
exercise by the Anti-Dilution Right Entity. The failure of the Anti-Dilution
Right Entity to respond within such ten (10) business day period referred to in
the second preceding sentence shall be deemed to be a waiver of the
Anti-Dilution Right Entity’s rights under this Section 4.7 only with respect to
the offering described in the applicable notice and a notice purporting to
exercise anti-dilution rights for more than the maximum amount contemplated by
this Section 4.7 shall be deemed to be as election to acquire the maximum
amount.

42



--------------------------------------------------------------------------------



 



          (c) Purchase Mechanism.
     (i) Private Placement. If the Anti-Dilution Right Entity exercises its
anti-dilution purchase rights provided in Section 4.7(b)(ii) above, the closing
of the purchase of the New Securities with respect to which such right has been
exercised shall be conditioned on the consummation of the sale of securities
pursuant to the Private Placement with respect to such right has been exercised
and shall take place within ten (10) business days after the closing of the
Private Placement; provided, that such time period shall be extended for a
maximum of 95 days in order to comply with applicable Laws and regulations;
provided, further that the actual amount of securities to be sold to the
Anti-Dilution Right Entity pursuant to its exercise of anti-dilution rights
hereunder shall be proportionally reduced if the aggregate amount of New
Securities sold in the Private Placement is reduced and, at the option of the
Anti-Dilution Right Entity, shall be increased if such aggregate amount of New
Securities sold in the Private Placement is increased. Each of the Company and
the Anti-Dilution Right Entity agrees to use its reasonable best efforts to
secure any regulatory or stockholder approvals or other consents, and to comply
with any Law or regulation necessary in connection with the offer, sale and
purchase of, such New Securities.
     (ii) Underwritten Public Offering or Rule 144A Offering. If the
Anti-Dilution Right Entity exercises its anti-dilution purchase rights provided
in Section 4.7(b)(i) above, the Company shall offer the Anti-Dilution Right
Entity the amount of New Securities determined in accordance with
Section 4.7(b)(i) (as adjusted to reflect the actual size of such offering when
priced) on the same terms as the New Securities are offered to the underwriters.
The Anti-Dilution Right Entity shall further enter into an agreement to purchase
the New Securities to be acquired contemporaneously with the execution of any
underwriting agreement or purchase agreement entered into between the Company
and the underwriters or initial purchasers of such underwritten public offering
or Rule 144A offering, and the failure to enter into such an agreement at or
prior to such time shall constitute a waiver of the anti-dilution rights in
respect of such offering. Any offers and sales pursuant to this Section 4.7 in
the context of a registered public offering shall be conditioned upon reasonably
acceptable representations and warranties of the Anti-Dilution Right Entity
regarding its status as the type of offeree to whom a private sale can be made
concurrently with a registered public offering in compliance with applicable
securities laws.
          (d) Failure of Purchase. In the event the Anti-Dilution Right Entity
fails to exercise its anti-dilution purchase rights provided in this Section 4.7
within the applicable period or, if so exercised, the Anti-Dilution Right Entity
is unable to consummate such purchase within the time period specified in
Section 4.7(c) above because of its failure to obtain any required regulatory or
stockholder consent or approval or because of the failure to purchase any or all
of the New Securities contemplated to be purchase by the election notice, the
Company shall thereafter be entitled during the period of 120 days following the
conclusion of the applicable period to sell or enter into an agreement (pursuant
to which the sale of the New Securities covered thereby shall be consummated, if
at all, within 30 days from the date of said agreement) to sell the New
Securities not elected to be purchased pursuant to this Section 4.7 or which the
Anti-Dilution Right Entity is unable to purchase because of such failure to
obtain any such consent or approval or otherwise fails to purchase, at a price
and upon terms no more favorable to the purchasers of such securities in the
Private

43



--------------------------------------------------------------------------------



 



Placement, the underwritten public offering or Rule 144A offering, as the case
may be, than were specified in the Company’s notice to the Anti-Dilution Right
Entity. Notwithstanding the foregoing, if such sale is subject to the receipt of
any regulatory or stockholder approval or consent or the expiration of any
waiting period, the time period during which such sale may be consummated shall
be extended until the expiration of five (5) business days after all such
approvals or consents have been obtained or waiting periods expired, but in no
event shall such time period exceed 180 days from the date of the applicable
agreement with respect to such sale. In the event the Company has not sold the
New Securities or entered into an agreement to sell the New Securities within
said 120-day period (or sold and issued New Securities in accordance with the
foregoing within thirty (30) days from the date of said agreement (as such
period may be extended in the manner described above for a period not to exceed
180 days from the date of said agreement)), the Company shall not thereafter
offer, issue or sell such New Securities without first offering such securities
to the Anti-Dilution Right Entity in the manner provided above.
          (e) The Anti-Dilution Right Entity shall not have any rights to
participate in the negotiations of the proposed terms of any Private Placement,
underwritten public offering, or Rule 144A offering. Subject to any restrictions
contained herein, the Anti-Dilution Right Entity shall receive the same rights
(including, without limitation, anti-dilution rights, rights relating to closing
conditions and indemnification rights, if any) as other purchasers in the
Private Placement.
          (f) The Company and the Investors shall cooperate in good faith to
facilitate the exercise of the Anti-Dilution Right Entity’s anti-dilution rights
hereunder in a manner that does not jeopardize the timing, marketing, pricing or
execution of any offering of the Company’s securities, including securing any
required approvals or consents.
          (g) In the case of the offering of securities for a consideration in
whole or in part other than cash, including securities acquired in exchange
therefor (other than securities by their terms so exchangeable), the
consideration other than cash shall be deemed to be the fair value thereof as
reasonably determined by the Board of Directors, provided, however, that such
fair value as determined by the Board of Directors shall not exceed the
aggregate market price of the securities being offered as of the date the Board
of Directors authorizes the offering of such securities.
     4.8 Indemnity. (a) The Company agrees to indemnify and hold harmless each
Investor and its Affiliates and each of their respective officers, directors,
partners, employees and agents, and each person who controls such Investor
within the meaning of the Exchange Act and the regulations thereunder (the
“Indemnified Parties” and each, an “Indemnified Party”), to the fullest extent
lawful, from and against any and all actions, suits, claims, proceedings, costs,
losses, liabilities, damages, expenses (including reasonable and documented fees
of counsel), amounts paid in settlement and other costs (collectively, “Losses”)
relating to the Company’s authorization, execution, delivery or performance of
this Agreement and any other Transaction Document (other than any Losses
attributable to the acts, errors or omissions on the part of the Investor, but
not including the transactions contemplated hereby).

44



--------------------------------------------------------------------------------



 



          (b) An Indemnified Party shall give written notice to the Company of
any claim with respect to which it seeks indemnification promptly after the
discovery by such Indemnified Party of any matters giving rise to a claim for
indemnification; provided that the failure of any Indemnified Party to give
notice as provided herein shall not relieve the Company of its obligations under
this Section 4.8 unless and to the extent that the Company shall have been
actually prejudiced by the failure of such Indemnified Party to so notify such
party. Such notice shall describe in reasonable detail such claim. In case any
such action, suit, claim or proceeding is brought against an Indemnified Party,
the Indemnified Party shall be entitled to hire, at its own expense, separate
counsel and participate in the defense thereof; provided, however, that the
Company shall be entitled to assume and conduct the defense, unless the Company
determines otherwise and following such determination the Indemnified Party
assumes responsibility for conducting the defense (in which case the Company
shall be liable for any legal fees and expenses of one law firm and other
out-of-pocket expenses reasonably incurred by the Indemnified Party in
connection with assuming and conducting the defense). If the Company assumes the
defense of any claim, all Indemnified Parties shall thereafter deliver to the
Company copies of all notices and documents (including court papers) received by
the Indemnified Party relating to the claim, and any Indemnified Party shall
cooperate in the defense or prosecution of such claim. Such cooperation shall
include the retention and (upon the Company’s request) the provision to the
Company of records and information that are reasonably relevant to such claim,
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder. The
Company shall not be liable for any settlement of any action, suit, claim or
proceeding effected without its written consent; provided, however, that the
Company shall not unreasonably withhold, delay or condition its consent. The
Company further agrees that it will not, without the Indemnified Party’s prior
written consent, settle or compromise any claim or consent to entry of any
judgment in respect thereof in any pending or threatened action, suit, claim or
proceeding in respect of which indemnification has been sought hereunder unless
such settlement or compromise includes an unconditional release of such
Indemnified Party from all liability arising out of such action, suit, claim or
proceeding.
          (c) The obligations of the Company under this Section 4.8 shall
survive the transfer, redemption, exchange or conversion of the Securities
issued pursuant to this Agreement, or the closing or termination of this
Agreement and any other Transaction Document. The agreements contained in this
Section 4.8 shall be in addition to any other rights of the Indemnified Party
against the Company or others, at common law or otherwise.
          (d) The amount the Company shall pay to the Indemnified Party with
respect to a claim made pursuant to this Section 4.8 shall be an amount equal to
the Loss incurred by the Indemnified Party on receipt of any indemnification
hereunder with respect to such claim, after giving effect to any Taxes payable
by the Indemnified Party on receipt of any indemnification hereunder with
respect to such claim and any Tax benefit actually realized (including
deductions) by the Indemnified Party with respect to such claim for tax
purposes; provided, however, that unless required to do otherwise by Law, the
Company, the Indemnified Parties and their respective Affiliates shall treat any
and all indemnification payments pursuant to this Section 4.8 as an adjustment
to the Purchase Price for Tax purposes.

45



--------------------------------------------------------------------------------



 



     4.9 Go-Shop Period. (a) Notwithstanding any other provision of this
Agreement to the contrary, during the period (the “Go-Shop Period”) beginning on
the date of this Agreement and continuing until 11:59 p.m. (EST) on the earlier
of (x) the day prior to the Closing and (y) March 7, 2008, the Company and the
Company Subsidiaries and their respective officers, directors, employees,
consultants, agents, advisors, affiliates and other representatives
(“Representatives”) shall have the right to directly or indirectly:
(i) initiate, solicit and encourage Company Transaction Proposals (as
hereinafter defined), including by way of providing access to non-public
information pursuant to one or more customary confidentiality agreements and
eliminating any existing standstill clause of which the Company is a
beneficiary, or any other burden or restriction that would prohibit or inhibit
any person actually or potentially interested in making an offer to the Company
from pursuing such offer; provided that the Company shall promptly provide to
each of the Investors any material non-public information concerning the Company
or any Company Subsidiary that is provided to any person given such access that
was not previously provided to the Investors; and (ii) enter into and maintain
discussions or negotiations with respect to Company Transaction Proposals or
otherwise cooperate with or assist or participate in, or facilitate any such
inquiries, proposals, discussions or negotiations.
          (b) Notwithstanding any other provisions of this Agreement to the
contrary, if, at any time prior to the Closing, the Company receives a Company
Transaction Proposal which the Board of Directors of the Company concludes in
good faith constitutes a Superior Proposal, the Board of Directors of the
Company may terminate this Agreement prior to the Closing to contemporaneously
enter into a definitive agreement implementing such Superior Proposal; provided,
however, that the Company shall not terminate this Agreement pursuant to the
foregoing, and any purported termination pursuant to the foregoing shall be void
and of no force or effect, unless prior to or concurrently with such termination
the Company transmits the Termination Fee payable pursuant to Section 5.2; and
provided, further, that the Board of Directors may not terminate this Agreement
pursuant to the foregoing unless:
     (i) the Company shall have provided prior written notice to the Investors,
at least forty-eight (48) hours in advance (the “Notice Period”), of its
intention to terminate this Agreement to enter into a definitive agreement with
respect to such Superior Proposal, which notice shall (A) specify the material
terms and conditions of any such Superior Proposal (including the identity of
the party making such Superior Proposal and reasonably complete copies of all
forms of agreements with respect to such Superior Proposal) and (B) provide a
brief summary of the reasons why such Company Transaction Proposal constitutes a
Superior Proposal, which such summary shall only be required to provide
sufficient specificity necessary to enable a reasonable person to understand why
the proposal is a Superior Proposal; and
     (ii) prior to terminating this Agreement to enter into a definitive
agreement with respect to such Superior Proposal, the Company shall, and shall
cause its financial and legal advisors to, during the Notice Period, negotiate
with Investors in good faith (to the extent the Investors also seek so to
negotiate) to make such adjustments in the terms and conditions of this
Agreement and the Transaction Documents, and, after making any such adjustments,
this Agreement and the Transaction Documents do not result in a transaction

46



--------------------------------------------------------------------------------



 



that is more favorable to the Company than any Company Transaction Proposal that
is deemed to constitute a Superior Proposal.
     In the event of any material revisions to the Superior Proposal, the
Company shall be required to promptly update the Investors as to such revisions.
               (c) On the Satisfaction Date (or the end of the Go-Shop Period if
the Closing occurs within three (3) business days of the end of the Go-Shop
Period), the Company shall not, and shall cause its Subsidiaries and
Representatives not to, directly or indirectly (i) solicit, initiate, cause,
facilitate or knowingly encourage (including by way of furnishing information)
any inquiries or proposals that constitute, or may reasonably be expected to
lead to, any Company Transaction Proposal, (ii) participate in any discussions
or negotiations with any third party regarding any Company Transaction Proposal
or (iii) enter into any agreement related to any Company Transaction Proposal.
               (d) [Intentionally omitted.]
                (e) The Company agrees that any violations of the restrictions
set forth in this Section 4.9 by any Representative of the Company or any of its
Subsidiaries, shall be deemed to be a breach of this Section 4.9 by the Company.
                (f) As used in this Agreement, the terms:
     (i) “Company Transaction Proposal” means any inquiry, proposal or offer
from any person or group of persons other than Investors or their respective
Affiliates (it being understood that lending affiliates of GS shall not be
considered Affiliates of GS for purposes of this Section 4.9) relating to any
direct or indirect acquisition or purchase of a business that constitutes 15% or
more of the net revenues, net income or assets of the Company and the Company
Subsidiaries, taken as a whole, or 15% or more of any class or series of
securities of the Company, any tender offer or exchange offer that if
consummated would result in any person or group of persons beneficially owning
15% or more of the voting rights of any class or series of capital stock of the
Company, or any merger, reorganization, consolidation, share exchange, business
combination, recapitalization, liquidation, dissolution, equity infusion or
similar transaction involving the Company (or any Subsidiary or Subsidiaries of
the Company whose business constitutes 15% or more of the net revenues, net
income or assets of the Company and its Subsidiaries, taken as a whole); and
     (ii) “Superior Proposal” means a bona fide written Company Transaction
Proposal that the Board of Directors of the Company in good faith determines,
would, if consummated, result in a transaction that is more favorable to the
Company and its existing stockholders than the transactions contemplated hereby,
which determination is made, (x) after receiving the advice of a financial
advisor (who shall be a nationally recognized investment banking firm),
(y) after taking into account the likelihood (and likely timing) of consummation
of such transaction on the terms set forth therein (as compared to the terms
herein) and (z) after taking into account all appropriate legal (with the advice
of outside counsel), financial (including the financing terms of any such

47



--------------------------------------------------------------------------------



 



proposal), regulatory or other aspects of such proposal and any other relevant
factors permitted by applicable Law, including, without limitation, the
likelihood that the Superior Proposal will satisfy applicable financial ratios
and tests under the Company’s applicable commercial contracts and Laws
applicable to entities engaged in the money transfer or payment systems
business.
               (g) Nothing contained in this Section 4.9 or elsewhere in this
Agreement shall prohibit the Board of Directors of the Company from
(i) complying with its disclosure obligations under U.S. federal or state Law
with respect to a Company Transaction Proposal, including taking and disclosing
to its stockholders a position contemplated by Rule 14d-9 and 14e-2(a)
promulgated under the Exchange Act (or any other similar communication to
stockholders), or (ii) making any “stop, look and listen” communication or
similar communication of the type contemplated by Rule 14d-9(f) under the
Exchange Act.
          4.10 Share Listing. The Company shall as promptly as practicable use
its reasonable best efforts to cause the shares of Common Stock issuable upon
conversion of the Preferred Stock to be approved for listing on the New York
Stock Exchange, subject to official notice of issuance.
          4.11 Filing of Certificates of Designation. Prior to the Closing, the
Company shall file the Certificates of Designations of the Preferred Stock in
the form attached as and Exhibits 1, 2, 3 and 4 hereto with the Secretary of
State of the State of Delaware in accordance with all applicable provisions of
Law and the Certificate of Incorporation.
          4.12 Public Announcements. Subject to each party’s disclosure
obligations imposed by applicable Law, each of the parties hereto will cooperate
with each other in the development and distribution of all news releases and
other public information disclosures with respect to this Agreement and any of
the transactions contemplated by this Agreement, and no party hereto will make
any such news release or public disclosure without first consulting with the
other parties hereto and receiving their consent (which shall not be
unreasonably withheld or delayed) and each party shall coordinate with the
others with respect to any such news release or public disclosure.
          4.13 Right to Use Trademarks. The Company hereby grants to each
Investor the right to use the Company’s name and logo in such Investor’s
marketing materials for the purpose of indicating an ownership interest in the
Company by the Investor; provided, however, that such Investor shall include a
trademark attribution notice giving notice of the Company’s ownership of its
trademarks in any such marketing materials in which the Company’s name and/or
logo appear. The Company reserves the right to require any Investor to cease
using the Company’s name or logo in any manner in which the Company, in its sole
discretion, desires, and the Investor shall cease any such action as soon as
reasonably practicable upon the Company’s request.

48



--------------------------------------------------------------------------------



 



ARTICLE V
Termination
     5.1 Termination. This Agreement may be terminated at any time prior to the
Closing:
     (a) by mutual written agreement of the parties;
     (b) by either the Company or any Investor, if the Closing has not occurred
by the 10:00 a.m. CST on March 13, 2008 (provided that the right to terminate
this Agreement under this clause (b) shall not be available to any party whose
failure to fulfill any obligation under this Agreement has been the primary
cause of the failure of the Closing to occur on or prior to such date);
     (c) by either the Company or any Investor, if any Governmental Entity shall
have issued a non-appealable final judgment, injunction, order or decree that
shall prohibit the Closing or shall prohibit or restrict an Investors or its
Affiliates from owning, and exercising in full all exchange, conversion and
voting rights of the Securities contemplated to be exercisable by the Investors
(it being understood that failure to receive Regulatory Approval prior to the
Closing, and any regulatory requirement that GS hold a non-voting stock, shall
be deemed not to be such a judgment, injunction, order or decree) (provided that
the right to terminate this Agreement under this clause (c) shall not be
available to any party whose failure to fulfill any obligation under this
Agreement has been the primary cause of such non-appealable final judgment,
injunction, order or decree);
     (d) by any Investor if the Board of Directors of the Company shall have
approved or recommended to the stockholders of the Company a Superior Proposal,
or shall have resolved to effect the foregoing; and
     (e) by the Company at any time prior to the Closing, in accordance with,
and subject to the terms and conditions of, Section 4.9(b).
     5.2 Termination Fee. In the event that (i) this Agreement is terminated
(A) by the Company pursuant to Section 5.1(e) or (B) by an Investor pursuant to
Section 5.1(d) or (ii) this Agreement is terminated for any reason (other than
primarily as a result of the Investors’ breach of their obligations under this
Agreement which resulted in the failure to satisfy conditions set forth in
Section 1.3(c)) and the Company enters into a definitive agreement with respect
to, or consummates, a transaction contemplated by any Company Transaction
Proposal (other than a transaction entered into or consummated following a
voluntary or involuntary petition by the Company or any Company Subsidiary under
the federal bankruptcy code) within nine (9) months of the date this Agreement
is terminated, then the Company shall pay the Termination Fee to the accounts
specified on Schedule G hereto, at or prior to the time of termination in the
case of a termination pursuant to Section 5.1(e), as promptly as possible (but
in any event within two (2) Business Days) following termination of this
Agreement in the case of a termination pursuant to Section 5.1(d), or on the
earlier of entering into a definitive agreement with respect to or consummating
a Company Transaction Proposal. The “Termination Fee” means the sum of (x)

49



--------------------------------------------------------------------------------



 



$15,000,000 and (y) all fees and expenses of THL not previously paid or
reimbursed to THL to date pursuant to the terms of the Exclusivity Agreement
between the Company and Thomas H. Lee Partners, L.P., dated as of January 3,
2008 (the “Exclusivity Agreement”) and all expenses of GS and THL not previously
paid or reimbursed to GS or THL, as applicable, pursuant to Section 5.3 hereof;
provided, however, that in the event the Termination Fee is paid because the
Company enters into a definitive agreement with respect to, or consummates, a
transaction contemplated by any Company Transaction Proposal within nine
(9) months of the date this Agreement is terminated, the Termination Fee shall
be increased by any and all amounts refunded by the Investors to the Company
pursuant to the several letter agreements among the Investors and the Company
dated as of the date hereof.
     5.3 Expenses. This Section 5.3 shall replace and supersede the fee and
expense provisions in the Exclusivity Agreement with respect to all fees and
expenses not reimbursed prior to the date hereof. On the date hereof, the
Company shall reimburse the Investors for all out-of-pocket expenses incurred by
the Investors in connection with due diligence, the negotiation and preparation
of the Transaction Documents, the Note Purchase Agreement and the Financing
Documents (as defined in the Note Purchase Agreement) and undertaking of the
transactions contemplated by the Transaction Documents, the Note Purchase
Agreement and the Financing Documents (as defined in the Note Purchase
Agreement) incurred prior to the date hereof in the amount of $3,810,000. The
Company shall reimburse the Investors for all out-of-pocket expenses incurred by
the Investors in connection with due diligence, the negotiation and preparation
of the Transaction Documents, the Note Purchase Agreement and the Financing
Documents (as defined in the Note Purchase Agreement) and undertaking of the
transactions contemplated by the Transaction Documents, the Note Purchase
Agreement and the Financing Documents (as defined in the Note Purchase
Agreement) incurred from the date hereof through the earlier of the Closing Date
or the date this Agreement is terminated pursuant to Section 5.1, up to a
maximum amount of $3,690,000 (exclusive of all HSR Act, German Antitrust Act and
other regulatory filing fees incurred by or on behalf of THL or its Affiliates
in connection with the transactions contemplated hereby, which the Company shall
be responsible for). Other than as set forth in the foregoing sentence, each of
the parties will bear and pay all costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated under the Transaction
Documents, the Note Purchase Agreement and the Financing Documents (as defined
in the Note Purchase Agreement) including fees and expenses of its own financial
or other consultants, investment bankers, accountants and counsel.
     5.4 Effects of Termination. In the event of any termination of this
Agreement as provided in Section 5.1, this Agreement (other than, Section 4.8,
Section 5.2, Section 5.3, this Section 5.4 and Article VI, which shall remain in
full force and effect) shall forthwith become wholly void and of no further
force and effect. Termination pursuant to Section 5.1 shall not, under any
circumstance, eliminate or otherwise alter either party’s liability to the other
party for such party’s breach of this Agreement.

50



--------------------------------------------------------------------------------



 



ARTICLE VI
Miscellaneous
          6.1 Survival of Representations, Warranties, Agreements, Etc. Each of
the representations and warranties set forth in this Agreement (or any
certificate delivered pursuant hereto) shall survive the execution and delivery
of this Agreement and the Closing but only for a period of 12 months following
the Closing Date and thereafter shall expire and have no further force and
effect (except with respect to claims made before the expiration of such
period); provided that the representations and warranties set forth in
Sections 2.2(a), (b), (c), (d) and (p), and corresponding representations and
warranties in any certificate, shall survive the execution and delivery of this
Agreement and the Closing indefinitely. Except as otherwise provided herein, all
covenants and agreements contained herein shall survive for the duration of any
statutes of limitations applicable thereto or until, by their respective terms,
they are no longer operative.
          6.2 Amendment. No amendment or waiver of any provision of this
Agreement will be effective with respect to any party unless made in writing and
signed by an officer of a duly authorized representative of such party.
          6.3 Waiver. The conditions to each party’s obligation to consummate
the Purchase are for the sole benefit of such party and may be waived by such
party in whole or in part to the extent permitted by applicable Law. No waiver
will be effective unless it is in a writing signed by a duly authorized officer
of the waiving party that makes express reference to the provision or provisions
subject to such waiver.
          6.4 Counterparts and Facsimile. For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this Agreement may be delivered by facsimile and such facsimiles will
be deemed as sufficient as if actual signature pages had been delivered.
          6.5 Governing Law; Jurisdiction. This Agreement will be governed by
and construed in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed entirely within such State. The parties
hereby irrevocably and unconditionally consent to submit to the exclusive
jurisdiction of the Delaware Chancery Court for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby
          6.6 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
          6.7 Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally or
by telecopy or facsimile, upon

51



--------------------------------------------------------------------------------



 



confirmation of receipt, (b) on the first business day following the date of
dispatch if delivered by a recognized next-day courier service, or (c) on the
third business day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered as set forth below, or pursuant to such other instructions as
may be designated in writing by the party to receive such notice.
(a) If to THL:
c/o Thomas H. Lee Partners, L.P.
100 Federal Street, 35th Floor
Boston, Massachusetts 02110
Fax No.: (617) 227-3514
Attn: Thomas M. Hagerty
           Seth W. Lawry
            Scott L. Jaeckel
with a copy (which shall not constitute notice) to:
Weil, Gotshal & Manges LLP
100 Federal Street, 34th Floor
Boston, Massachusetts 02110
Fax No.: (617) 772-8333
Attn: James Westra, Esq.
          Malcolm Landau, Esq.
(b) If to GS:
c/o Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004
Attention: Edward Pallesen
                  Bradley Gross
Fax: (212) 357-5505
with a copy (which shall not constitute notice) to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Robert Schwenkel, Esq.
                 David Shaw, Esq.
Fax: (212) 859-4000
(c) If to the Company:
MoneyGram International Inc.
1500 Utica Avenue South, MS 8020
Minneapolis, Minnesota 55416
Fax No.: (952) 591-3859
Attn: Teresa H. Johnson, Esq.

52



--------------------------------------------------------------------------------



 



with a copy to:
Wachtell, Lipton, Rosen & Katz
51 West 52nd St.
New York, NY 10019
Fax No.: 212.403.2000
Attn: David M. Silk, Esq.
          6.8 Entire Agreement, Etc. (a) This Agreement (including the
Schedules, Exhibits and Disclosure Schedules hereto) constitutes the entire
agreement, and supersede all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof, and (b) no party may directly or
indirectly assign any or all of its rights or delegate any or all of its
obligations under this Agreement without the prior written consent of each other
party to this Agreement (any attempted assignment in contravention hereof being
null and void), except following the Closing as set forth in Section 4.5 hereof.
     6.9 Definitions of “subsidiary,” “Affiliate,” “knowledge,” “person” and
“Law”. (a) When a reference is made in this Agreement to a subsidiary of a
person, the term “subsidiary” means those corporations and other entities of
which such person owns or controls more than 50% of the outstanding equity
securities either directly or through an unbroken chain of entities as to each
of which more than 50% of the outstanding equity securities is owned directly or
indirectly by its parent; provided, however, that there shall not be included
any such entity to the extent that the equity securities of such entity were
acquired in satisfaction of a debt previously contracted in good faith or are
owned or controlled in a bona fide fiduciary capacity.
          (b) The term “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person. For purposes of this definition, “control” when used with
respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such person,
whether through the ownership of voting securities, by contract or otherwise.
          (c) The term “knowledge” or any similar formulation of knowledge shall
mean, (i) in the case of the Company, the actual knowledge after due inquiry of
an executive officer of the Company (which, for the purposes of this definition
shall include, without limitation, Philip Milne, Teresa Johnson, David Parrin,
Anthony Ryan, Jean Benson, Dan Collins and Thomas Haider) (which due inquiry
shall include reasonable inquiry of the direct reports to such executive officer
and appropriate senior executives of the Company Subsidiaries) and (ii) in the
case of an Investor, the actual knowledge after due inquiry of a managing
director of the entity that manages such Investor.

53



--------------------------------------------------------------------------------



 



          (d) The term “person” or shall mean an individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act).
          (e) The term “Law” shall mean any federal, state, local or foreign
law, statute, ordinance, rule, regulation, judgment, code, order, injunction,
arbitration award, agency requirement, license or permit of any Governmental
Entity.
          (f) The words “including,” “includes,” “included” and “include” are
deemed to be followed by the words “without limitation.”
          6.10 Captions. The Article, Section and paragraph captions herein are
for convenience of reference only, do not constitute part of this Agreement and
will not be deemed to limit or otherwise affect any of the provisions hereof.
          6.11 Severability. If any provision of this Agreement or the
application thereof to any person (including, without limitation, the officers
and directors of an Investor and the Company) or circumstance is determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.
          6.12 No Third Party Beneficiaries. Nothing contained in this
Agreement, expressed or implied, is intended to confer upon any person or entity
other than the parties hereto or permitted transferees of an Investor, any
benefit right or remedies, except that the provisions of Sections 4.1(h) and 4.8
shall inure to the benefit of the persons referred to in that Section.
          6.13 Specific Performance. The transactions contemplated by this
Agreement are unique. Accordingly, the Company and each of the respective
Investors, severally and not jointly, acknowledge and agree that, in addition to
all other remedies to which it may be entitled, each of the parties hereto is
entitled to seek a decree of specific performance, provided that such party
hereto is not in material default hereunder. The parties hereto agree that, if
for any reason a party shall have failed to perform its obligations under this
Agreement, then the party seeking to enforce this Agreement against such
nonperforming party shall be entitled to specific performance and injunctive and
other equitable relief, and the parties further agree to waive any requirement
for the securing or posting of any bond in connection with the obtaining of any
such injunctive or other equitable relief. This provision is without prejudice
to any other rights that any party may have against another party for any
failure to perform its obligations under this Agreement including the right to
seek damages for a material breach of any provision of this Agreement, and all
rights, powers and remedies available (at law or in equity) to a party in
respect hereof by the other party shall be cumulative and not alternative or
exclusive, and the exercise or beginning of the exercise of any thereof by a
party shall not preclude the simultaneous or later exercise of any other rights,
powers or remedies by such party. Notwithstanding anything to the contrary,
(i) in no event shall any Investor’s aggregate liability

54



--------------------------------------------------------------------------------



 



under this Agreement if the Closing does not occur exceed an amount equal to the
aggregate Purchase Price such Investor may be obligated to pay pursuant to
Section 1.2 and (ii) in no event shall any Investor be liable for any
consequential, incidental, punitive or special damages, including loss of future
revenue, income or profits, diminution of value or loss of business opportunity
(provided that the limitation in this sentence shall not limit the Company’s
rights to recover contract damages from an Investor (subject to the limitations
in clause (i) of this sentence) in connection with a failure by such Investor to
close on the Purchase in violation of this Agreement).
          6.14 Several, Not Joint, Liability. The obligations of THL under this
Agreement or any other Transaction Document are several and not joint with the
obligations of GS, and THL shall not be responsible in any way for the
performance of the obligations of GS under this Agreement or any other
Transaction Document; provided, however, that notwithstanding anything to the
contrary in this Agreement, the obligations of THL shall be joint and several
among the THL Investors. The obligations of GS under this Agreement or any other
Transaction Document are several and not joint with the obligations of THL, and
GS shall not be responsible in any way for the performance of the obligations of
THL under this Agreement or any other Transaction Document; provided, however,
that notwithstanding anything to the contrary in this Agreement, the obligations
of GSMP shall be joint and several among the GSMP Investors and the obligations
of GSCP shall be joint and several among the GSCP Investors. Nothing contained
herein or in any other Transaction Document, and no action taken by any Investor
pursuant hereto or thereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
Agreement or the other Transaction Documents. The obligations of an Investor
under this Agreement may only be enforced against, and any claims or causes of
action that may be based upon, arise out of or relate to such obligations may
only be made against, such Investor and its successors and assigns, and no past,
present or future Affiliate, director, officer, employee, incorporator, member,
manager, partner, stockholder, agent, attorney or representative of any Investor
shall have any liability for any obligations of an Investor under this Agreement
or for any claim based on, in respect of, or by reason of, the negotiation,
execution or performance of this Agreement or the transactions contemplated
hereby.
[The rest of this page intentionally left blank.]

55



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed and
delivered by the duly authorized officers of the parties hereto as of the date
first herein above written.

            MONEYGRAM INTERNATIONAL, INC.
      By:   /s/ Philip W. Milne       Name:   Philip W. Milne       Title:  
Chief Executive Officer    

[Signature Page to Purchase Agreement ]

 



--------------------------------------------------------------------------------



 



              THOMAS H. LEE EQUITY FUND VI, L.P.
 
       
 
  By:   THL EQUITY ADVISORS VI, LLC,
 
      its general partner
 
       
 
  By:   /s/ Seth Lawry
 
       
 
      Name: Seth Lawry
 
      Title: Managing Director

              THOMAS H. LEE PARALLEL FUND VI, L.P.
 
       
 
  By:   THL EQUITY ADVISORS VI, LLC
 
      its general partner
 
       
 
  By:   /s/ Seth Lawry
 
       
 
      Name: Seth Lawry
 
      Title: Managing Director

              THOMAS H. LEE PARALLEL (DT) FUND VI, L.P.
 
       
 
  By:   THL EQUITY ADVISORS VI, LLC
 
      its general partner
 
       
 
  By:   /s/ Seth Lawry
 
       
 
      Name: Seth Lawry
 
      Title: Managing Director

[Signature Page to Purchase Agreement ]

 



--------------------------------------------------------------------------------



 



              GS CAPITAL PARTNERS VI FUND, L.P.
 
  By:   GSCP VI Advisors, L.L.C.
 
           its General Partner
 
       
 
  By:   /s/ Bradley Gross
 
       
 
      Name: Bradley Gross
 
      Title: Managing Director and Vice President

              GS CAPITAL PARTNERS VI OFFSHORE FUND, L.P.
 
  By:   GSCP VI Offshore Advisors, L.L.C.
 
           its General Partner  
 
  By:   /s/ Bradley Gross
 
       
 
      Name: Bradley Gross
 
      Title: Managing Director and Vice President

              GS CAPITAL PARTNERS VI GmbH & Co. KG
 
  By:   GS Advisors VI, L.L.C.
 
           its Managing Limited Partner
 
       
 
  By:   /s/ Bradley Gross
 
       
 
      Name: Bradley Gross
 
      Title: Managing Director and Vice President

[Signature Page to Purchase Agreement ]

 



--------------------------------------------------------------------------------



 



            GS CAPITAL PARTNERS VI PARALLEL, L.P.

By: GS Advisors VI, L.L.C.
          its General Partner
      By:   /s/ Bradley Gross       Name:   Bradley Gross       Title:  
Managing Director and Vice President    

            GSMP V ONSHORE US, LTD.
      By: /s/ Bradley Gross     Name:   Bradley Gross     Title:   Managing
Director and Vice President    

            GSMP V OFFSHORE US, LTD.
      By:   /s/ Bradley Gross     Name:   Bradley Gross     Title:   Managing
Director and Vice President    

            GSMP V INSTITUTIONAL US, LTD.
      By:   /s/ Bradley Gross     Name:   Bradley Gross     Title:   Managing
Director and Vice President    

[Signature Page to Purchase Agreement ]

 